Exhibit 10.1

 

EXECUTION VERSION

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
February 26, 2018

 

among

 

UNITED STATES STEEL CORPORATION

 

THE LENDERS PARTY HERETO

 

 THE LC ISSUING BANKS PARTY HERETO and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

PNC BANK, NATIONAL ASSOCIATION,

CITIZENS BANK OF PENNSYLVANIA,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUNTRUST BANK,

CITIBANK, N.A.,

as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

ARTICLE 1

 

DEFINITIONS

 

Section 1.01 . Defined Terms

1

Section 1.02 . Types of Borrowing

45

Section 1.03 . Terms Generally

46

Section 1.04 . Accounting Terms; Changes in GAAP

46

Section 1.05 . Interest Rates

46

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

Section 2.01 . Commitments to Lend

47

Section 2.02 . Notice of Committed Borrowing

47

Section 2.03 . [Reserved]

47

Section 2.04 . Notice to Lenders; Funding of Loans

48

Section 2.05 . Maturity of Loans

49

Section 2.06 . Interest Rates

49

Section 2.07 . Method of Electing Interest Rates

50

Section 2.08 . Fees

52

Section 2.09 . Optional Termination or Reduction of Commitments

52

Section 2.10 . Scheduled Termination of Commitments

53

Section 2.11 . Optional and Mandatory Prepayments

53

Section 2.12 . [Reserved]

53

Section 2.13 . Computation of Interest and Fees

53

Section 2.14 . [Reserved]

54

Section 2.15 . Increased Commitments; Additional Lenders

54

Section 2.16 . Letters of Credit

55

Section 2.17 . Evidence of Debt

61

Section 2.18 . Change in Control

61

Section 2.19 . Alternate Rate of Interest

62

Section 2.20 . Increased Costs

64

Section 2.21 . Break Funding Payments

65

Section 2.22 . Taxes

66

Section 2.23 . Payments Generally; Pro Rata Treatment; Sharing of Set-Offs

71

Section 2.24 . Lender’s Obligation to Mitigate; Replacement of Lenders

73

Section 2.25 . Defaulting Lenders

75

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01 . Organization; Powers

78

Section 3.02 . Authorization; Enforceability

78

Section 3.03 . Governmental Approvals; No Conflicts

78

Section 3.04 . Financial Statements; No Material Adverse Change

78

Section 3.05 . Litigation and Environmental Matters

79

Section 3.06 . Taxes

79

Section 3.07 . Investment Company Status; Margin Regulations

79

Section 3.08 . ERISA

80

Section 3.09 . Disclosure

80

Section 3.10 . Security Documents; Subsidiary Guarantees

80

Section 3.11 . Processing of Receivables

80

Section 3.12 . Solvency

81

Section 3.13 . Collateral and Guarantee Requirement

81

Section 3.14 . Anti-Corruption Laws and Sanctions

81

Section 3.15 . Permitted Supply Chain Financings

81

Section 3.16 . [Reserved]

81

Section 3.17 . EEA Financial Institutions

81

 

 

ARTICLE 4

 

CONDITIONS

 

 

 

Section 4.01 . Effective Date

82

Section 4.02 . Conditions to Initial Utilization and Each Subsequent Utilization

84

 

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01 . Financial Statements and Other Information

85

Section 5.02 . Information Regarding Collateral

89

Section 5.03 . Existence; Conduct of Business

90

Section 5.04 . Maintenance of Properties

90

Section 5.05 . Insurance

91

Section 5.06 . Casualty and Condemnation

92

Section 5.07 . Proper Records; Rights to Inspect and Appraise

92

Section 5.08 . Compliance with Laws

94

Section 5.09 . Use of Proceeds and Letters of Credit

94

Section 5.10 . Further Assurances

95

 

--------------------------------------------------------------------------------


 

ARTICLE 6

 

NEGATIVE COVENANTS

 

 

 

Section 6.01 . Liens

95

Section 6.02 . Fundamental Changes

97

Section 6.03 . Financial Covenant

98

Section 6.04 . Sale of Receivables

98

 

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

 

 

ARTICLE 8

 

THE AGENTS

 

 

 

Section 8.01 . Appointment and Authorization

101

Section 8.02 . Administrative Agent and Affiliates

102

Section 8.03 . Action by Administrative Agent

102

Section 8.04 . Consultation with Experts

104

Section 8.05 . Liability of Agents

104

Section 8.06 . Credit Decision

105

Section 8.07 . Successor Administrative Agent

105

Section 8.08 . Agents’ Fees

105

Section 8.09 . Sub-Agents and Related Parties

105

Section 8.10 . Other Agents

106

Section 8.11 . Collateral and Guarantee Matters

106

Section 8.12 . Secured Parties

106

Section 8.13 . Certain ERISA Matters

106

 

 

ARTICLE 9

 

MISCELLANEOUS

 

 

 

Section 9.01 . Notices

109

Section 9.02 . Waivers; Amendments

110

Section 9.03 . Expenses; Indemnity; Damage Waiver

113

Section 9.04 . Successors and Assigns

115

Section 9.05 . Designated Lenders

119

Section 9.06 . Survival

120

Section 9.07 . Counterparts; Integration

121

Section 9.08 . Severability

121

Section 9.09 . Right of Set-off

121

Section 9.10 . Governing Law; Jurisdiction; Consent to Service of Process

121

Section 9.11 . WAIVER OF JURY TRIAL

122

Section 9.12 . Headings

123

Section 9.13 . Confidentiality

123

 

--------------------------------------------------------------------------------


 

Section 9.14 . USA PATRIOT Act Notice

123

Section 9.15 . No Fiduciary Duty

124

Section 9.16 . Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

124

 

--------------------------------------------------------------------------------


 

SCHEDULES:

COMMITMENT SCHEDULE

LC COMMITMENT SCHEDULE

PRICING SCHEDULE

Schedule 1.01(a)

Subsidiary Guarantors

Schedule 1.01(b)

Qualified Parents

Schedule 2.16

Existing Letters of Credit

Schedule 5.01

Additional Monthly Financial Information

Schedule 6.01

Existing Liens

 

EXHIBITS:

 

 

Exhibit A

-

Form of Assignment

Exhibit B

-

[Reserved]

Exhibit C-1

-

Form of Borrower Security Agreement

Exhibit C-2

-

Form of Subsidiary Security Agreement

Exhibit D

-

Form of Borrowing Base Certificate

Exhibit E

-

Form of Subsidiary Guarantee Agreement

Exhibit F-1

-

Form of Collateral Access Agreement (Processor/Warehouse)

Exhibit F-2

-

Form of Collateral Access Agreement (Landlord)

Exhibit G

-

Certain Definitions from Regulation S-X (as in effect on the date of this
Agreement)

Exhibit H

-

Form of Designation Agreement

Exhibit I-1

-

Form of U.S. Tax Compliance Certificate (Foreign Lenders/Non-Partnerships)

Exhibit I-2

-

Form of U.S. Tax Compliance Certificate (Foreign Participants/Non-Partnerships)

Exhibit I-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participants/Partnerships)

Exhibit I-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lenders/Partnerships)

 

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 26, 2018 among
UNITED STATES STEEL CORPORATION, the LENDERS party hereto, the LC ISSUING BANKS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent.

 

WHEREAS, the Borrower (as defined in Section 1.01), the lenders party thereto
(the “Existing Lenders”), the letter of credit issuing banks party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, are parties to the Third
Amended and Restated Credit Agreement dated as of July 27, 2015 (as amended by
that certain Amendment No. 1, dated as of February 24, 2016, and as further
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”); and

 

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement as provided in this Agreement (as defined in Section 1.01), subject to
the terms and conditions set forth in Section 4.01 hereof;

 

NOW, THEREFORE, the Existing Credit Agreement is amended and restated in its
entirety as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the following meanings:

 

“2020 Notes” means the Borrower’s Senior Notes due April 1, 2020 or any
refinancing thereof to a maturity date earlier than the 91st day after the
Stated Termination Date.

 

“2021 Notes” means the Borrower’s Senior Secured Notes due July 1, 2021 or any
refinancing thereof to a maturity date earlier than the 91st day after the
Stated Termination Date.

 

“Account Debtor” means any Person obligated on a Receivable.

 

“Additional Lender” has the meaning set forth in Section 2.15(b).

 

“Additional Senior Secured Debt” means any Debt constituting obligations for
borrowed money or obligations evidenced by bonds, debentures, notes or similar
instruments, in each case to the extent (a) incurred after the Effective Date,
(b) having a stated maturity date that is less than 91 days after the

 

--------------------------------------------------------------------------------


 

Stated Termination Date and (c) secured by Liens permitted to exist in reliance
on Section 6.01(j).

 

“Adjusted LIBO Rate” has the meaning set forth in Section 2.06(b).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

 

“Agent” means any of the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents and the Co-Syndication Agents, and “Agents” means any
two or more of the foregoing.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement dated as of
February 26, 2018, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Account Debtor” has the meaning set forth in Section 5.02(c).

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

 

“Applicable Rate” means for any day:

 

(a)                                 with respect to any Loan that is a Base Rate
Loan, the applicable rate per annum set forth in the Pricing Schedule in the row
opposite the caption “Base Rate Margin” and in the column corresponding to the
“Pricing Level” that applies for such day; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 with respect to any Loan that is a
Eurodollar Loan, the applicable rate per annum set forth in the Pricing Schedule
in the row opposite the caption “Euro-Dollar Margin” and in the column
corresponding to the “Pricing Level” that applies for such day;

 

In each case, the “Applicable Rate” will be based on the Average Availability
calculated as of the relevant determination date; provided that the rates
corresponding to Level II of the Pricing Schedule shall be the Applicable Rates
during the period commencing on the Effective Date and ending on the last day of
the first full fiscal quarter after the Effective Date; provided further that,
at the option of the Administrative Agent (or at the request of the Required
Lenders), if the Borrower fails to deliver consolidated financial statements to
the Administrative Agent as and when required by Section 5.01(a)(i) or
5.01(a)(ii), such Applicable Rates will be those set forth in the Pricing
Schedule and corresponding to Level II during the period from the expiration of
the time specified for such delivery until such financial statements are so
delivered.

 

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(b).

 

“Arranger” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC, Bank of
America, N.A. and Wells Fargo Bank, National Association in its capacity as a
joint lead arranger of the credit facility provided under this Agreement.

 

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Reserves” means, as of any date of determination, such reserves in
amounts as the Collateral Agent may from time to time establish (upon five
Business Days’ notice to the Borrower in the case of new reserve categories
established after the Effective Date and formula changes) and revise (upward or
downward) in good faith in accordance with its customary credit policies: 
(i) to reflect events, conditions, contingencies or risks which, as reasonably
determined by the Collateral Agent, do or are reasonably likely to materially
adversely affect either (a) the Collateral or its value or (b) the security
interests and other rights of the Collateral Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof),
(ii) to reflect the Collateral Agent’s reasonable belief that any collateral
report or financial information furnished by or on behalf of the Borrower is or
may have been incomplete, inaccurate or misleading in any

 

3

--------------------------------------------------------------------------------


 

material respect or (iii) in respect of any state of facts which the Collateral
Agent reasonably determines in good faith constitutes a Default or an Event of
Default; provided that, at any date of determination (unless and until otherwise
determined by the Collateral Agent), “Availability Reserves” shall include (a) a
reserve in an amount equal to the most current liability (calculated no less
than on a quarterly basis) to Outside Processor, Third-Party Warehouseman and
Borrower Joint Venture locations holding Eligible Inventory, (b) a reserve for
obligations secured by Liens on Collateral for which UCC financing statements
(or, in jurisdictions outside the United States, evidence of perfection of
Liens) are filed, (c) a reserve for permitted Liens and (d) a reserve for claims
secured by purchase money liens.  For the avoidance of doubt, “Availability
Reserves” shall not include a reserve for any Secured Vendor Financing
Obligations (as defined in the Security Agreement).

 

“Available Inventory” means, at any time, the sum of:

 

(a)                                 the lesser of (i) 80% of Eligible Finished
Goods Inventory and (ii) the product of (x) 85% of the net recovery rates as
determined by an independent appraisal multiplied by (y) Eligible Finished Goods
Inventory; plus

 

(b)                                 the lesser of (i) 75% of Eligible
Semi-Finished Goods Inventory and (ii) the product of (x) 85% of the net
recovery rates as determined by an independent appraisal multiplied by
(y) Eligible Semi-Finished Goods Inventory; plus

 

(c)                                  the lesser of (i) 75% of Eligible Raw
Materials Inventory and (ii) the product of (x) 85% of the net recovery rates as
determined by an independent appraisal multiplied by (y) Eligible Raw Materials
Inventory.

 

“Available Receivables” means, at any time, (i) the sum of (a) 85% of Eligible
Receivables (other than Eligible Investment Grade Receivables) plus (b) 90% of
Eligible Investment Grade Receivables (in each case, it being understood that
Eligible Receivables shall not include any Receivables that have been
transferred pursuant to, or that secure, a Permitted Supply Chain Financing)
minus (ii) the Dilution Reserve.

 

“Average Availability” has the meaning set forth in the Pricing Schedule.

 

“Average Facility Availability” means, on any day, an amount equal to the
quotient of (a) the sum of the end of the day Facility Availability for each day

 

4

--------------------------------------------------------------------------------


 

during the period of 30 consecutive days ending on (and including) such date,
divided by (b) 30 (i.e., the number of days in such period).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day and (iii) the sum of 1% plus the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.19 hereof, then the Base Rate
shall be the greater of clauses (i) and (ii) above and shall be determined
without reference to clause (iii) above.  For the avoidance of doubt, if the
Base Rate as so determined would be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Loan that bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Error! Reference source not found..

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

“Blocked Account” means any and all “Blocked Accounts”, as defined in any
Security Agreement.

 

“Borrower” means United States Steel Corporation, a Delaware corporation, and
its successors.

 

“Borrower Joint Venture” means any joint venture in which the Borrower holds, or
acquires after the Effective Date, a direct or indirect equity interest.

 

“Borrower Security Agreement” means the Amended and Restated Security Agreement
dated as of the Effective Date, between the Borrower and the Collateral Agent,
substantially in the form of Exhibit C-1 hereto.

 

“Borrower’s Latest Form 10-Q” means the Borrower’s quarterly report on Form 10-Q
for the quarter ended September 30, 2017, as filed with the SEC pursuant to the
Exchange Act.

 

“Borrower’s Latest Form 10-K” means the Borrower’s annual report on Form 10-K
for the year ended December 31, 2017, as filed with the SEC pursuant to the
Exchange Act.

 

“Borrowing” has the meaning set forth in Section 1.02.

 

“Borrowing Base” means, at any time, subject to adjustment as provided in
Section 5.07(c), an amount equal to the sum of (i) Available Receivables plus
(ii) Available Inventory less (iii) Availability Reserves less (iv) the
aggregate outstanding amount (calculated as the Mark-to-Market Value) of Secured
Derivative Obligations up to a maximum amount of $150,000,000, less (v) the face
amount of all Bi-Lateral Letters of Credit (as defined in the Borrower Security
Agreement or any other applicable Security Agreement).  Standards of

 

6

--------------------------------------------------------------------------------


 

eligibility and reserves and advance rates of the Borrowing Base may be revised
and adjusted from time to time by the Collateral Agent in its Permitted
Discretion; provided that any such changes in such standards shall be effective
five Business Days after delivery of notice thereof to the Borrower; and
provided, further that the Collateral Agent shall not increase advance rates
above the percentages specified in the definitions of “Available Inventory” and
“Available Receivables”, or standards of eligibility from those specified herein
in a manner that causes the Borrowing Base to be increased, except pursuant to
an amendment effected in accordance with Section 9.02.

 

“Borrowing Base Certificate” means a certificate, duly executed and certified as
accurate and complete by a Financial Officer of the Borrower, appropriately
completed and substantially in the form of Exhibit D together with all
attachments and supporting documentation (i) as contemplated thereby, (ii) as
outlined on Schedule 1 to Exhibit D and (iii) as reasonably requested by the
Collateral Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
Subsidiaries for the purpose of maintaining or replacing an existing capital
asset that are (or would be) set forth as capital expenditures in a consolidated
statement of cash flows of the Borrower and its Subsidiaries for such period
prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person; provided that all leases of
any Person that are or would have been characterized as operating leases in
accordance with GAAP as in effect immediately prior to the Effective Date shall
continue to be accounted for as operating leases (and not as capital leases) for
purposes of this Agreement regardless of any change in GAAP following the date
that would otherwise require such leases to be recharacterized as capital
leases.  The amount of such obligations will be the capitalized amount thereof
determined in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Cash Collateral Account” has the meaning specified in the applicable Security
Agreement.

 

“Change in Control” means the occurrence of any of the following:

 

(a)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for the purposes of this clause (a) such person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Borrower;

 

(b)                                 individuals who constituted the board of
directors of the Borrower at any given time (together with any new directors
whose election by such board of directors or whose nomination for election by
the shareholders of the Borrower as approved by a vote of a majority of the
directors of the Borrower then still in office who were either directors at such
time or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors then in
office;

 

(c)                                  the adoption of a plan relating to the
liquidation or dissolution of the Borrower; or

 

(d)                                 the merger or consolidation of the Borrower
with or into another Person or the merger of another Person with or into the
Borrower, or the sale of all or substantially all the assets of the Borrower
(determined on a consolidated basis) to another Person, other than a merger or
consolidation transaction in which holders of Equity Interests representing 100%
of the ordinary voting power represented by the Equity Interests in the Borrower
immediately prior to such transaction (or other securities into which such
securities are converted as part of such merger or consolidation transaction)
own directly or indirectly at least a majority of the ordinary voting power
represented by the Equity Interests in the surviving Person in such merger or
consolidation transaction issued and outstanding immediately after such
transaction and in substantially the same proportion as before the transaction.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or

 

8

--------------------------------------------------------------------------------


 

in the interpretation or application thereof by any Governmental Authority after
such date or (c) compliance by any Lender or any LC Issuing Bank (or, for
purposes of Section 2.20, by any lending office of such Lender or by such
Lender’s or such LC Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after such date; provided however, that
notwithstanding anything therein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, requirements or directives thereunder or enacted, adopted or issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued, promulgated or implemented.

 

“Co-Documentation Agent” means each of PNC Bank, National Association, Citizens
Bank of Pennsylvania, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Bank USA, Morgan Stanley Senior Funding, Inc., SunTrust Bank and Citibank, N.A.,
in its capacity as co-documentation agent in respect of this Agreement.

 

“Co-Syndication Agent” means each of Bank of America, N.A., Barclays Bank PLC
and Wells Fargo Bank, National Association, in its capacity as syndication agent
in respect of this Agreement.

 

“Collateral” means any and all “Collateral”, as defined in any Security
Document.

 

“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit F-1 or Exhibit F-2.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under the Loan Documents, and its
successors in such capacity.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)                                 the Administrative Agent (i) shall have
received a counterpart of the applicable Security Agreement duly executed and
delivered by JPMorgan Chase Bank, N.A., as Collateral Agent, and (ii) shall have
received from each Credit Party a counterpart of the applicable

 

9

--------------------------------------------------------------------------------


 

Security Agreement duly executed and delivered on behalf of such Credit Party;

 

(b)                                 with respect to each Subsidiary Guarantor,
(i) the Administrative Agent shall have received a Subsidiary Guarantee
Agreement duly executed and delivered on behalf of such Subsidiary Guarantor,
and (ii) the conditions set forth in clauses (b) and (c) of Section 4.01 shall
have been satisfied with respect to such Subsidiary Guarantor;

 

(c)                                  all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect or record
such Liens to the extent, and with the priority, required by the Security
Documents, shall have been filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording;

 

(d)                                 each Credit Party shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting of the Liens granted
by it thereunder; and

 

(e)                                  each Credit Party shall have taken all
other action required under the Security Documents to perfect, register and/or
record the Liens granted by it thereunder.

 

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, (ii) with respect to each Additional Lender, the amount of the
Commitment assumed by it pursuant to Section 2.15 and (iii) with respect to any
substitute Lender or an assignee that becomes a Lender pursuant to Section 2.24
or 9.04, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 9.04, in each case as such amount may be changed from time
to time pursuant to Section 2.09 or 9.04; provided that, if the context so
requires, the term “Commitment” means the obligation of a Lender to extend
credit up to such amount to the Borrower hereunder.

 

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf

 

10

--------------------------------------------------------------------------------


 

of any Credit Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any LC Issuing Bank by means of electronic communications pursuant to
Section 8.03, including through an Approved Electronic Platform.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Interest Expense” means, for any period, the amount by which:
(a) interest expense on Debt (including imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and its Subsidiaries during such
period (other than any such amounts that are non-cash) exceeds (b) interest
income of the Borrower and its Subsidiaries for such period (other than any such
amounts that are non-cash), in each case, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) Consolidated Interest Expense,
(b) provision for income tax expense, (c) depreciation expense, (d) amortization
expense, (e) any losses or expenses from any unusual, extraordinary or otherwise
non-recurring items, (f) aggregate foreign exchange losses, and (g) the
aggregate amount of all non-cash compensation charges incurred during such
period arising from the grant or issuance of stock options or other equity
awards, and minus (x) the sum of the amounts for such period of any provision
for income tax benefits and any income or gains from any unusual, extraordinary
or otherwise non-recurring items, and (y) aggregate foreign exchange gains; in
each case determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP and in the case of items (a) through
(f) and items (x) through (y), to the extent such amounts were included in the
calculation of net income.  For the purpose of calculating Consolidated EBITDA
for any period, if during such period the Borrower or any Subsidiary shall have
made an acquisition or a disposition of an operating business, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such acquisition or disposition, as the case may be, occurred on the first
day of such period.

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period, (b) the aggregate amount of scheduled
principal payments required to be made during the succeeding period of 12
consecutive months in respect of Long-Term Debt of the Borrower and its
Subsidiaries (except payments required to be made by the Borrower or any
Subsidiary to the Borrower or any Subsidiary), (c) Restricted Payments made in

 

11

--------------------------------------------------------------------------------


 

cash during such period and (d) if during such period any outstanding Debt of
the Excluded Subsidiary is Guaranteed by the Borrower or any Subsidiary, the
amounts which would have been included in (a) and (b) for such period in respect
of such Debt if the Excluded Subsidiary were a Subsidiary (but only to the
extent that such Debt is Guaranteed by the Borrower or any Subsidiary).

 

“Consolidated Interest Expense” means, for any period, the amount by which:

 

(a)                                 the sum of (i) the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, and (ii) any interest accrued during such period,
in respect of Debt of the Borrower or any Subsidiary, that is required under
GAAP to be capitalized rather than included in consolidated interest expense for
such period, exceeds

 

(b)                                 the interest income of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Tangible Assets” means, as of the time of determination, the
aggregate amount of assets of the Borrower and its consolidated Subsidiaries
after deducting (i) all goodwill, trade names, trademarks, service marks,
patents, unamortized debt discount and expense and other intangible assets and
(ii) all current liabilities, as reflected on the most recent consolidated
balance sheet prepared by the Borrower in accordance with GAAP contained in an
annual report on Form 10-K or a quarterly report on Form 10-Q timely filed or
any amendment thereto (and not subsequently disclaimed as not being reliable by
the Borrower) pursuant to the Exchange Act by the Borrower prior to the time as
of which “Consolidated Net Tangible Assets” is being determined.

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Exposure”  means, with respect to any Lender at any time, (i) the amount
of its Commitment if in existence at such time or (ii) the sum of the aggregate
outstanding principal amount of its Loans and the amount of its LC Exposure at
such time if its Commitment is not then in existence.

 

12

--------------------------------------------------------------------------------


 

“Credit Parties” means the Borrower and the Subsidiary Guarantors.

 

“Debt” of any Person means, without duplication:

 

(a)                                 all obligations of such Person for borrowed
money or with respect to deposits or advances of any kind (other than unspent
cash deposits held in escrow by or in favor of such Person, or in a segregated
deposit account controlled by such Person, in each case in the ordinary course
of business to secure the performance obligations of, or damages owing from, one
or more third parties),

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes, or similar instruments,

 

(c)                                  all obligations of such Person on which
interest charges are customarily paid (other than obligations where interest is
levied only on late or past due amounts),

 

(d)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person,

 

(e)                                  all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business),

 

(f)                                   all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Debt secured thereby has been assumed,

 

(g)                                  all Guarantees by such Person of Debt of
others,

 

(h)                                 all Capital Lease Obligations of such
Person,

 

(i)                                     all unpaid obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (other than cash collateralized letters of credit to
secure the performance of workers’ compensation, unemployment insurance, other
social security laws or regulations, bids, trade contracts, leases,
environmental and other statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case, obtained
in the ordinary course of business),

 

13

--------------------------------------------------------------------------------


 

(j)                                    all capital stock of such Person which is
required to be redeemed or is redeemable at the option of the holder if certain
events or conditions occur or exist or otherwise, and

 

(k)                                 all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.

 

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except (a) to the extent that contractual
provisions binding on the holder of such Debt provide that such Person is not
liable therefor, and (b) in the case of general partnerships where the interest
is held by a Subsidiary with no other significant assets.

 

Notwithstanding the foregoing, the term “Debt” will exclude obligations that are
no longer outstanding under the applicable indenture or instruments therefor.

 

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Subsidiary of any business, the term “Debt” will exclude post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing; provided that, at the time of closing,
the amount of any such payment is not determinable and, to the extent such
payment thereafter becomes fixed and determined, the amount is paid when due.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i),
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s reasonable determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with all or any
portion of its funding obligations under this Agreement (unless such writing or
public statement indicates that such

 

14

--------------------------------------------------------------------------------


 

position is based on such Lender’s reasonable determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund Loans and participations
in then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to it, or (d) other than via an Undisclosed
Administration, has become the subject of a Bankruptcy Event or a Bail-In Action
or has a Parent that has become the subject of a Bankruptcy Event or a Bail-In
Action.

 

“Departing Lender” means any lender party to the Existing Credit Agreement but
not listed in the Commitment Schedule.

 

“Derivative Obligations” has the meaning specified in Section 1 of the Borrower
Security Agreement.

 

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.05(a) as a Designated Lender for
purposes of this Agreement.

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.05(a).

 

“Dilution Factors” means, without duplication of any reduction to the balance of
any Receivable, with respect to any period, the aggregate amount of all
deductions, credit memos, returns, adjustments, allowances, bad debt write-offs
and other non-cash credits (including all volume discounts, trade discounts and
rebates) that are recorded to reduce Receivables of the Borrower or any other
Credit Party in a manner consistent with the Borrower’s or such other Credit
Party’s then current and historical accounting practices.

 

“Dilution Ratio” means, at any time, the amount (expressed as a percentage),
calculated in connection with the delivery of the Borrowing Base Certificate for
the calendar month most recently ended, equal to (a) the aggregate amount of the
applicable Dilution Factors in respect of Receivables of the Borrower and the
other Credit Parties for the twelve calendar month period ended as of the last
day of such calendar month divided by (b) total gross invoices of the Borrower
and the other Credit Parties for such twelve-calendar-month period.

 

15

--------------------------------------------------------------------------------


 

“Dilution Reserve” means, at any time, a reserve in an amount equal to the
product of (a) the excess of (i) the applicable Dilution Ratio at such time over
(ii) 5.00%, multiplied by (b) the aggregate amount of Eligible Receivables at
such time.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and/or cash in lieu of fractional shares), pursuant
to a sinking fund obligation or otherwise (except as a result of a change in
control or asset sale so long as any right of the holders thereof upon the
occurrence of a change in control or asset sale event shall be subject to the
occurrence of the Repayment Date), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and/or cash in lieu of
fractional shares), in whole or in part (except as a result of a change in
control or asset sale so long as any right of the holders thereof upon the
occurrence of a change in control or asset sale event shall be subject to the
occurrence of the Repayment Date), (c) requires the payment of any cash dividend
or any other scheduled cash payment constituting a return of capital, in each
case, prior to the date that is ninety-one (91) days after the Stated
Termination Date or (d) is or becomes convertible into or exchangeable for Debt
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case of this clause (d), prior to the date that is ninety-one
(91) days after the Stated Termination Date; provided that if such Equity
Interest is issued to any plan for the benefit of employees of the Borrower or
any of its Subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Equity Interest solely because it may
be required to be repurchased by the Borrower or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

 

“Dollars”, “dollars” or “$” refers to lawful money of the United States.

 

“Domestic Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) or such other office, branch or affiliate as such Lender may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.

 

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

 

16

--------------------------------------------------------------------------------


 

“Downgraded Lender” means any Lender that (a) has a rating that is not an
Investment Grade Rating from Moody’s, Fitch, S&P or an investment grade rating
from another nationally recognized rating agency or (b) is a Subsidiary of a
Person that is the subject of a bankruptcy, insolvency or similar proceeding. 
For the avoidance of doubt, a Lender that is not rated by Moody’s, Fitch, S&P or
another nationally recognized rating agency shall not constitute a Downgraded
Lender.

 

“Early Maturity Date” means, with respect to any series of Senior Notes, the
date that is 45 days prior to the stated maturity date for such series of Senior
Notes set forth in the applicable Senior Notes Documents.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02), which
date is February 26, 2018.

 

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership, limited liability company or other business entity that
(i) is organized under the laws of the United States, any state thereof or the
District of Columbia, (ii) is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and
(iii) issues (or the parent of which issues) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

 

“Eligible Finished Goods Inventory” means all Finished Goods Inventory that is
Eligible Inventory.

 

17

--------------------------------------------------------------------------------


 

“Eligible Inventory” means at any date of determination thereof, the aggregate
value (as reflected on the plant level records of the Borrower or any other
Credit Party and consistent with the Borrower’s or such other Credit Party’s
current and historical accounting practices whereby manufactured items are
valued at pre-determined costs and purchased items are valued at rolling average
actual cost) at such date of all Qualified Inventory owned by any Credit Party,
adjusted on any date of determination to exclude, without duplication, all
Qualified Inventory that is Ineligible Inventory, minus all Valuation Reserves.

 

“Eligible Investment Grade Receivables” means, at any time, any Eligible
Receivables in respect of which the Account Debtor has an Investment Grade
Rating.

 

“Eligible Raw Materials Inventory” means all Raw Materials Inventory that is
Eligible Inventory.

 

“Eligible Receivables” means at any date of determination thereof, the aggregate
value (determined on a basis consistent with GAAP and the Borrower’s or any
other Credit Party’s then current and historical accounting practices) of all
Qualified Receivables of the Borrower or any other Credit Party, net of (x) any
amounts in respect of sales, excise or similar taxes included in such
Receivables and (y) returns, discounts, claims, credits and allowances of any
nature at any time issued, owing, granted, outstanding available or claimed
(calculated without duplication of deductions taken pursuant to the exclusion of
Ineligible Receivables), adjusted on any date of determination to exclude,
without duplication, all Qualified Receivables that are Ineligible Receivables.

 

“Eligible Semi-Finished Goods Inventory” means all Semi-Finished Goods Inventory
that is Eligible Inventory.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

 

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

18

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the applicable minimum funding standard under Section 412 of the Internal
Revenue Code or Section 302 of ERISA with respect to any Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

“Eurodollar Loan” means a Loan that bears interest at a Eurodollar Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election.

 

“Eurodollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of an Adjusted LIBO Rate.

 

“Events of Default” has the meaning specified in Article 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Subsidiary” means Chicago Lakeside Development LLC; provided, that the
foregoing Person shall not constitute an Excluded Subsidiary for purposes of
Section 5.08.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.24) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.22, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.22(f) and (d) any withholding Taxes
imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the first recital of
this Agreement.

 

“Existing Letters of Credit” means the letters of credit issued prior to the
Effective Date pursuant to the Existing Credit Agreement, as identified on
Schedule 2.16.

 

20

--------------------------------------------------------------------------------


 

“Facility Availability” means, at any time, an amount equal to (i) the lesser of
(x) the aggregate amount of the Lenders’ Commitments at such time and (y) the
Borrowing Base, at such time, less (ii) the Total Outstanding Amount at such
time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such section of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to JPMorgan Chase Bank, N.A. on such day on such
transactions as determined by the Administrative Agent; provided, further, that
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller, or any assistant controller of the Borrower.

 

“Financing Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents, the Borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the creation or
continuation of Liens pursuant to the Security Documents.

 

“Finished Goods Inventory” means finished goods to be sold by a Credit Party in
the ordinary course of business, including plates, finished tubes and coupling,
tin plates and finished sheets, but excluding Semi-Finished Goods Inventory and
Raw Materials Inventory.

 

21

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) (i) Consolidated EBITDA
less (ii) the sum of (A) any Capital Expenditure during such period (excluding
any such Capital Expenditure to the extent made with proceeds of (w) the
issuance of Qualified Equity Interests since January 1, 2016 (without regard to
the period in which such Qualified Equity Interests were issued), (x) insurance
covering such capital asset, (y) any taking under the power of eminent domain or
by condemnation or similar proceeding of such capital asset or (z) Capital Lease
Obligations incurred to make such Capital Expenditure or other Debt (other than
revolving Debt) incurred to make such Capital Expenditure and secured by a Lien
on such capital asset) and (B) income tax expense of the Borrower and its
Subsidiaries paid in cash net of any tax refunds received during such period to
(b) Consolidated Fixed Charges, in each case for the period of the most recent
four consecutive Fiscal Quarters for which financial statements have been
delivered pursuant to Section 5.01, taken as one accounting period.  If during
such period of four consecutive Fiscal Quarters, the Borrower or any Subsidiary
shall have made an acquisition or a disposition of an operating business, the
Fixed Charge Coverage Ratio for such period shall be calculated after giving pro
forma effect thereto as if such acquisition or disposition, as the case may be,
occurred on the first day of such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lenders.

 

“Governmental Authority” means the government of the United States, any other
nation or, in each case, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,

 

22

--------------------------------------------------------------------------------


 

central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group of Loans” or “Group” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time and (ii) all Eurodollar
Loans having the same Interest Period at such time.

 

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Debt or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt; provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

“Impacted Interest Period” has the meaning set forth in the definition of
“London Interbank Offered Rate” in Section 2.06.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.

 

23

--------------------------------------------------------------------------------


 

“Industrial Revenue Bond Obligations” means an obligation to a state or local
government unit that secures the payment of bonds issued by a state or local
government unit or any Debt incurred to refinance, in whole or in part, such
obligations.

 

“Ineligible Inventory” means all Qualified Inventory described in at least one
of the following clauses:

 

(a)                                 Qualified Inventory that is not subject to a
perfected first priority Lien in favor of the Collateral Agent or that is
subject to any Lien other than the Liens permitted pursuant to Section 6.01; or

 

(b)                                 Qualified Inventory that is not located at
or in transit to property that is either owned or leased by any Credit Party;
provided that any Qualified Inventory located at or in transit to property that
is leased by any Credit Party shall be deemed “Ineligible Inventory” pursuant to
this clause (b) unless such Credit Party shall have delivered to the Collateral
Agent a Collateral Access Agreement (or, if applicable, a landlord waiver in
form and substance satisfactory to the Collateral Agent) with respect to such
leased location; and provided further that any Qualified Inventory located at or
in transit to a Third-Party Location shall not be deemed “Ineligible Inventory”
pursuant to this clause (b) on any date of determination if either (A)(i) the
value of such Qualified Inventory on such date of determination (as reflected on
the plant level records of such Credit Party and consistent with such Credit
Party’s current and historical accounting practices whereby manufactured items
are valued at pre-determined costs and purchased items are valued at rolling
average actual cost) is greater than $500,000, (ii) such Credit Party shall have
delivered to the Collateral Agent a Collateral Access Agreement with respect to
such Third-Party Location, (iii) the aggregate number of Third-Party Locations
designated by such Credit Party as eligible locations in respect of which
Qualified Inventory shall be excluded from “Ineligible Inventory” in reliance on
this clause (b) does not exceed 100 on such date of determination and (iv) in
the case of any Third-Party Location owned or leased by a Borrower Joint
Venture, the terms of the joint venture arrangements in respect of such Borrower
Joint Venture are satisfactory to the Collateral Agent and the Lenders or (B) to
the extent such Qualified Inventory does not satisfy the conditions described in
clause (A), such Qualified Inventory is in an aggregate amount not to exceed
$25,000,000; or

 

24

--------------------------------------------------------------------------------


 

(c)                                  Qualified Inventory that is on consignment
and Qualified Inventory subject to a negotiable document of title (as defined in
the Uniform Commercial Code as in effect from time to time in the State of New
York); or

 

(d)                                 Qualified Inventory located on the premises
of customers or vendors (other than Outside Processors); or

 

(e)                                  Qualified Inventory comprised of Finished
Goods Inventory and Semi-Finished Goods Inventory that has been written down
pursuant to any Credit Party’s existing accounting procedures; provided that the
scrap value of such Qualified Inventory will be included in the calculation of
“Eligible Inventory”; or

 

(f)                                   Qualified Inventory that consists of
maintenance spare parts; or

 

(g)                                  Qualified Inventory that is classified as
supplies or sundry in any Credit Party’s historical and current accounting
records, including, but not limited to, fuel oil, coal chemicals, metal
products, miscellaneous, non-LIFO inventory, store supplies, cleaning mixtures,
lubricants and the like; or

 

(h)                                 Qualified Inventory that is billed not
shipped Inventory; or

 

(i)                                     Qualified Inventory considered
non-conforming, which shall mean, on any date, all inventory classified as
“non-prime” or “seconds” or other “off-spec” Inventory, to the extent that such
Qualified Inventory exceeds 3% of Total Qualified Inventory; provided that the
scrap value of such Qualified Inventory shall be included in the calculation of
Eligible Inventory.  For purposes of this clause (i), “Total Qualified
Inventory” means all Raw Materials Inventory, Finished Goods Inventory and
Semi-Finished Goods Inventory; or

 

(j)                                    Qualified Inventory that is not located
in the United States other than Qualified Inventory in an aggregate amount not
to exceed $25,000,000 at any time located in Mexico or Canada and as to which
arrangements reasonably satisfactory to the Collateral Agent have been made to
ensure the perfection of the Lenders’ security interest in such Qualified
Inventory; or

 

25

--------------------------------------------------------------------------------


 

(k)                                 Qualified Inventory that is not owned solely
by a Credit Party, or as to which a Credit Party does not have good, valid and
marketable title thereto; or

 

(l)                                     intercompany profit included in the
value of Qualified Inventory; or

 

(m)                             Qualified Inventory that consists of scale, slag
and other by-products; or

 

(n)                                 Qualified Inventory that consists of raw
materials other than iron ore, coke, coal, scrap, limestone, other alloys and
fluxes; or

 

(o)                                 Qualified Inventory that does not otherwise
conform to the representations and warranties contained in this Agreement or the
other Loan Documents; or

 

(p)                                 depreciation included in the value of
Qualified Inventory; or

 

(q)                                 non-production costs included in the value
of Qualified Inventory; or

 

(r)                                    (i) Semi-Finished Goods Inventory and
Finished Goods Inventory that are less than 12 months old and are reserved under
the Borrower’s inventory policy as in effect at the time of determination and
(ii) Semi-Finished Goods Inventory and Finished Goods Inventory that are more
than twelve months old; provided that, in each case, the scrap value of such
inventory shall be included in the calculation of Eligible Inventory; or

 

(s)                                   such other Qualified Inventory as may be
deemed ineligible by the Collateral Agent from time to time in its Permitted
Discretion.

 

“Ineligible Receivables” means all Qualified Receivables described in at least
one of the following clauses:

 

(a)                                 Qualified Receivables that are not subject
to a perfected first priority Lien in favor of the Collateral Agent or that are
subject to any Lien other than the Liens permitted pursuant to Section 6.01;

 

(b)                                 Qualified Receivables that (i) are subject
to a Permitted Supply Chain Financing or are otherwise owed by an Account Debtor
that

 

26

--------------------------------------------------------------------------------


 

is party to a Permitted Supply Chain Financing or (ii) payment of which are
directed to an account other than a Blocked Account (it being understood that,
following the addition of any Subsidiary as a Subsidiary Guarantor hereunder,
this clause (ii) shall not apply with respect to Qualified Receivables of such
Subsidiary Guarantor prior to the date that is 60 days after the date such
Subsidiary is added as a Subsidiary Guarantor (or such longer period as the
Collateral Agent may agree));

 

(c)                                  Qualified Receivables (i) with respect to
which the scheduled due date is more than 65 days after the date of the original
invoice therefor, (ii) which are unpaid for more than 60 days after the original
date payment is due (in determining the aggregate amount from the same Account
Debtor that is unpaid hereunder, such amount shall be the gross amount due in
respect of the applicable Receivables without giving effect to any net credit
balances) or (iii) which have been written off the books of the applicable
Credit Party or otherwise designated as uncollectible;

 

(d)                                 Qualified Receivables which are owing by an
Account Debtor for which more than 50% of the Receivables owing from such
Account Debtor and its Affiliates are ineligible pursuant to clause (c)(ii);

 

(e)                                  Qualified Receivables which are owing by an
Account Debtor to the extent the aggregate amount of Receivables (excluding
Receivables ineligible under the provisions of this definition other than this
clause (e)) owing from such Account Debtor and its Affiliates to all Credit
Parties exceed 20% of the aggregate amount of Eligible Receivables of all Credit
Parties;

 

(f)                                   Qualified Receivables that do not
otherwise conform to the representations and warranties contained in this
Agreement or the other Loan Documents;

 

(g)                                  Qualified Receivables which (i) do not
arise from the sale of goods in the ordinary course of business, (ii) are not
evidenced by an invoice or other documentation satisfactory to the Collateral
Agent, in its Permitted Discretion, which has been sent to the Account Debtor,
(iii) represent a progress billing, (iv) are contingent upon the applicable
Credit Party’s completion of any further performance, (v) represent a sale on a
bill-and-hold, guaranteed sale, sale and return, sale on approval,
cash-on-delivery or any other repurchase or return basis or (vi) relate to
payments of interest;

 

27

--------------------------------------------------------------------------------


 

(h)                                 Qualified Receivables for which the goods
giving rise thereto have not been shipped to the Account Debtor or goods giving
rise thereto which have been shipped, but title has not passed or if such
Qualified Receivable was invoiced more than once;

 

(i)                                     Qualified Receivables which are owed by
an Account Debtor which has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee or liquidator of its assets,
(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee or liquidator, (iii) filed, or had filed against
it, any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any state or federal bankruptcy laws (other than
post-petition accounts payable of an Account Debtor that is a debtor in
possession and acceptable to the Collateral Agent in its Permitted Discretion),
(iv) admitted in writing its inability, or is generally unable, to pay its debts
as they become due, (v) become insolvent, (vi) ceased operation of its business
or (vii) sold all or substantially all of its assets;

 

(j)                                    Qualified Receivables which are owed
(i) in a currency other than Dollars or (ii) by an Account Debtor which (A) is
not invoiced at an address in the United States or Canada or (B) is not
organized under applicable law of the United States, any state thereof or the
District of Columbia or Canada or any province in Canada other than, in the case
of clause (ii), (x) Qualified Receivables backed by a letter of credit or other
credit insurance acceptable to the Collateral Agent, in its Permitted
Discretion, which, in the case of a letter of credit, is in the possession of,
and is directly drawable by, the Collateral Agent and (y) Qualified Receivables
as to which the Account Debtor is a Qualified Foreign Account Debtor in an
aggregate amount for all such Qualified Receivables not to exceed $50,000,000;

 

(k)                                 Qualified Receivables which are owed by
(i) a Governmental Authority of any country other than the United States, unless
such Qualified Receivables are backed by a letter of credit acceptable to the
Collateral Agent, in its Permitted Discretion, which is in the possession of,
and is directly drawable by, the Collateral Agent or (ii) any Governmental
Authority of the United States, or any department, agency, public corporation or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Collateral Agent in such Qualified
Receivables, have been

 

28

--------------------------------------------------------------------------------


 

complied with to the Collateral Agent’s satisfaction in its Permitted
Discretion;

 

(l)                                     Qualified Receivables which are owed by
(i) any Affiliate of a Credit Party, (ii) a Borrower Joint Venture (other than
Qualified Receivables in an aggregate amount not to exceed $25,000,000 at any
time; provided that (1) the underlying sales agreement in respect of such
Qualified Receivables requires that payment be made to the applicable Credit
Party in cash in accordance with the Borrower’s standard policies and (2) sales
to such Borrower Joint Venture are conducted on arm’s length terms) or (iii) any
employee, officer, director, agent or stockholder of any Credit Party or
Affiliate of any Credit Party or of any Borrower Joint Venture;

 

(m)                             Qualified Receivables with respect to which the
Account Debtor on such Receivables or any of its Affiliates is also a supplier
to or creditor of a Credit Party, to the extent of the applicable offset (it
being understood that ineligibility under this clause (m) shall be calculated as
set forth in Exhibit D);

 

(n)                                 Qualified Receivables which are subject to
any deduction, reduction, partial payment, debit memos, chargebacks,
counterclaim, discount, allowance, rebate, credit, return privilege, exchange
rate adjustment, other adjustments or other conditions other than volume sales
discounts given in the ordinary course of business of the applicable Credit
Party; provided, however, that such Receivables shall be ineligible pursuant to
this clause (n) only to the extent of such deduction, reduction, partial
payment, debit memo, chargeback, counterclaim, discount, allowance, rebate,
credit, return privilege, exchange rate adjustment, other adjustment or other
condition;

 

(o)                                 Qualified Receivables which do not comply in
all material respects with the requirements of all applicable laws and
regulations, whether Federal, state or local, including the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Federal Reserve Board;

 

(p)                                 Qualified Receivables which are for goods
that have been sold under a purchase order or pursuant to the terms of a
contract or other agreement or understanding (whether written or oral) that
indicates or purports that any Person other than a Credit Party has an ownership
interest in such goods, or which indicates that any Person other than a Credit
Party as payee or remittance party;

 

29

--------------------------------------------------------------------------------


 

(q)                                 Qualified Receivables (i) with respect to
which any check or other instrument or payment has been returned uncollected for
any reason or (ii) which are evidenced by any promissory note, chattel paper or
instrument;

 

(r)                                    Qualified Receivables as to which the
underlying contract or agreement is governed by (or, if no governing law is
expressed therein, is deemed to be governed by) the laws of any jurisdiction
other than the United States, any state thereof or the District of Columbia or
Canada or any province thereof; or

 

(s)                                   such other Qualified Receivables as may be
deemed ineligible by the Collateral Agent from time to time in its Permitted
Discretion.

 

“Interest Period” means, with respect to each Eurodollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in such notice; provided that:

 

(a)                                 any Interest Period which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)                                 any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(c)                                  no Interest Period may end after the Stated
Termination Date.

 

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the

 

30

--------------------------------------------------------------------------------


 

longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Inventory” has the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York.

 

“Investment Grade Rating” means a rating from any two of the following equal to
or higher than Baa3 (or the equivalent) by Moody’s, BBB- (or the equivalent) by
S&P or BBB- (or the equivalent) by Fitch.

 

“LC Commitment Amount” means (a) as to each LC Issuing Bank party hereto as of
the Effective Date, the commitment amount set forth opposite its name in the LC
Commitment Schedule and (b) as to each LC Issuing Bank that becomes an LC
Issuing Bank hereunder after the date hereof, the commitment amount of such LC
Issuing Bank set forth in the instrument under which such LC Issuing Bank
becomes an LC Issuing Bank. The LC Commitment Amount of any LC Issuing Bank may
be changed by written agreement between the Borrower and such LC Issuing Bank,
with notice to the Administrative Agent, without the consent of any other party
hereto.

 

“LC Commitment Schedule” means the LC Commitment Schedule attached hereto.

 

“LC Disbursement” means a payment made by an LC Issuing Bank in respect of a
drawing under a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time will be its
Percentage of the total LC Exposure at such time.

 

“LC Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells
Fargo Bank, National Association, Barclays Bank PLC, PNC Bank, National
Association, Citizens Bank of Pennsylvania, Credit Suisse AG, Cayman Islands
Branch, Morgan Stanley Bank, N.A., SunTrust Bank and Citibank, N.A. and any
other Lender acceptable to the Administrative Agent and the Borrower that may
agree in its sole discretion to issue Letters of Credit hereunder, in each case
in its capacity as an issuer of a Letter of Credit, and their respective
successors in such capacity as provided in Section 2.16(i).  Any LC Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be

 

31

--------------------------------------------------------------------------------


 

issued by its Affiliates, in which case the term “LC Issuing Bank” shall include
each such Affiliate with respect to Letters of Credit issued by it.

 

“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse any LC Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to any LC Issuing Bank
pursuant to Section 2.16(e).

 

“LC Sublimit” means $350,000,000.

 

“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

 

“Lender Parties” means the Lenders, the LC Issuing Banks, and the Agents.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment, other
than any such Person that ceases to be a party hereto pursuant to an
Assignment.  Unless the context requires otherwise, the term “Lenders” includes
the LC Issuing Banks.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement. For the avoidance of doubt, a Bi-Lateral
Letter of Credit (as defined in the Borrower Security Agreement) shall not be a
Letter of Credit.

 

“LIBO Screen Rate” has the meaning set forth in the definition of “London
Interbank Offered Rate” in Section 2.06.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

32

--------------------------------------------------------------------------------


 

“Liquidity” means the sum of (i) the domestic cash and cash equivalents
(excluding any disbursement deposit account the funds in which are used solely
for the payment of salaries and wages, employee benefits, workers’ compensation
and similar expenses) of the Credit Parties and (ii) Facility Availability.

 

“Liquidity Condition” means that, on any date of determination, the Borrower has
Liquidity of not less than the sum of (x) $250,000,000 and (y) the aggregate
outstanding principal amount of all Maturing Senior Notes on such date of
determination, at least $150,000,000 of which Liquidity is comprised of Facility
Availability.

 

“Loan” means a loan made by a Lender pursuant to Section 2.01; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Loan” shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

 

“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.17(d), the Security Documents, and each
Subsidiary Guarantee Agreement.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

 

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability (other than operating leases
characterized as such in accordance with GAAP as in effect immediately prior to
the Effective Date).

 

“Mark-to-Market Value” has the meaning specified in the Borrower Security
Agreement.

 

“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

“Material Debt” means Debt (other than (i) obligations in respect of the Loans
and Letters of Credit and (ii) Debt owed by the Borrower or one of its
Subsidiaries solely to the Borrower or another Subsidiary of the Borrower), or

 

33

--------------------------------------------------------------------------------


 

obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000.  For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time will be the maximum aggregate amount (after giving effect
to any enforceable netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time
in circumstances in which the Borrower or such Subsidiary was the defaulting
party.

 

“Maturing Senior Notes” has the meaning set forth in the definition of
“Termination Date”.

 

“Maximum Facility Availability” means an amount equal to the lesser of (x) the
aggregate amount of the Lenders’ Commitments on such date and (y) the Borrowing
Base on such date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.07.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.24).

 

34

--------------------------------------------------------------------------------


 

“Outside Processor” means any Person that provides processing services with
respect to Qualified Inventory owned by a Credit Party and on whose premises
Qualified Inventory is located, which premises are neither owned nor leased by
such Credit Party.

 

“Participants” has the meaning specified in Section 9.04(e).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Percentage” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment; provided that in the case
of Section 2.25 when a Defaulting Lender shall exist, “Percentage” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Percentages will be determined based on the
Commitments most recently in effect, adjusted to give effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

 

“Perfection Certificate” means a certificate in the form of Exhibit A to the
applicable Security Agreement or any other form approved by the Administrative
Agent.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Liens” means:

 

(a)           Liens imposed by law or regulation for taxes that are not yet due
or are being contested in good faith by appropriate proceedings;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
vendors’ and other like Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in good faith by appropriate proceedings;

 

35

--------------------------------------------------------------------------------


 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (including deposits made in the ordinary course of
business to cash collateralize letters of credit described in the parenthetical
in clause (i) of the definition of “Debt”);

 

(d)           Liens or deposits to secure the performance of bids, trade
contracts, leases, Hedging Agreements, statutory or regulatory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, and Liens imposed by statutory or common law relating to banker’s liens
or rights of set-off or similar rights relating to deposit accounts, in each
case in the ordinary course of business;

 

(e)           Liens arising in the ordinary course of business in favor of
issuers of documentary letters of credit;

 

(f)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j)(l) of Article 7; and

 

(g)           easements, zoning restrictions, rights-of-way, licenses,
reservations, minor irregularities of title and similar encumbrances on real
property imposed by law or regulation or arising in the ordinary course of
business that do not secure any monetary obligation and do not materially
detract from the value of the affected property for its current use or interfere
with the ordinary conduct of business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Liens” shall not include any Lien that secures
Debt.

 

“Permitted Supply Chain Financing” means any supply chain financing or other
factoring transaction whereby the Receivables payable by a particular customer
of a Credit Party are sold or pledged as collateral by a Credit Party to a
third-party financing source on a basis that is non-recourse to the applicable
Credit Party.  Unless otherwise agreed by the Collateral Agent in its sole
discretion, in no event shall Permitted Supply Chain Financings applicable to
more than ten Applicable Account Debtors be in effect at any time (it being
understood that Applicable Account Debtors that are Affiliates of each other
shall count as a single Applicable Account Debtor for purposes of the limitation
set forth in this definition).

 

36

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

 

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means, for any day, the rate of interest last quoted by The Wall
Street Journal as the “Prime Rate” in the United States or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

“PTE” means a prohibited transaction class exemption issued by the United States
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Foreign Account Debtor” means an Account Debtor that is a Subsidiary
of a Qualified Parent.

 

“Qualified Inventory” means all Raw Materials Inventory, Semi-Finished Goods
Inventory and Finished Goods Inventory held by a Credit Party in the normal
course of business and owned solely by such Credit Party (per plant level

 

37

--------------------------------------------------------------------------------


 

records whereby manufactured items are valued at pre-determined costs and
purchased items are valued at rolling average actual cost).

 

“Qualified Parent” means any Person that (a) is organized under the laws of the
United States, any state thereof or the District of Columbia and (b)(i) as of
the Effective Date, is set forth on Schedule 1.01(b) hereto, as such schedule
may be amended by the Collateral Agent in its Permitted Discretion following the
completion of customary field exam diligence or (ii) after the Effective Date,
is identified by the Borrower and acceptable to the Collateral Agent in its
Permitted Discretion following the completion of customary field exam diligence.

 

“Qualified Receivables” means all Receivables that are directly created by a
Credit Party in the ordinary course of business arising out of the sale of
Inventory by such Credit Party, which are at all times acceptable to the
Collateral Agent in all respects in the exercise of its reasonable judgment and
the customary credit policies of the Collateral Agent.

 

“Quarterly Payment Dates” means each March 31, June 30, September 30, and
December 31.

 

“Rating Agency” means each of S&P, Fitch and Moody’s.

 

“Raw Materials Inventory” means any raw materials used or consumed in the
manufacture or production of other inventory including, iron ore and sinter,
coke, coal, limestone and other alloys and fluxes, steel scrap and iron scrap .

 

“Receivables” means any account or payment intangible (each as defined in the
Uniform Commercial Code as in effect from time to time in the State of New York)
and any other right, title or interest which, in accordance with GAAP, would be
included in receivables on a consolidated balance sheet of the Borrower.

 

“Recipient” means the Administrative Agent, any LC Issuing Bank or any Lender,
as applicable.

 

“Register” has the meaning specified in Section 9.04(c).

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

 

38

--------------------------------------------------------------------------------


 

“Release Conditions” has the meaning assigned to such term in each Security
Agreement.

 

“Repayment Date” means the date on which all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or been
cancelled and all LC Disbursements have been reimbursed.

 

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate Credit Exposures at such time, in each case exclusive of Defaulting
Lenders.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower, or any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower (including, for this purpose, any payment in respect of
any Equity Interest under a Synthetic Purchase Agreement).

 

“Revolving Credit Period” means the period from and including the Effective Date
to, but excluding, the Termination Date.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom, the European Union or any European Union member state, (b) any
Person operating, organized or resident in a Sanctioned Country, (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b) or (d) any Person otherwise the subject of any Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government,

 

39

--------------------------------------------------------------------------------


 

including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Derivative Obligations” has the meaning specified in Section 1 of the
Borrower Security Agreement.

 

“Secured Obligations” means any and all “Secured Obligations”, as defined in any
Security Agreement.

 

“Secured Parties” means any and all “Secured Parties”, as defined in any
Security Agreement.

 

“Security Agreement” means each of the Borrower Security Agreement and the
Subsidiary Security Agreement.

 

“Security Documents” means each Security Agreement and each other security
agreement, instrument or document executed and delivered pursuant to
Section 5.10 to secure any of the Secured Obligations.

 

“Semi-Finished Goods Inventory” means semi-finished goods produced or used by a
Credit Party in the ordinary course of business, including slabs, blooms,
rounds, coiled strip, black plate, sheets hot rolled and cold rolled, unfinished
tubes and pig iron.

 

“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt that
is not secured or supported by a guarantee, letter of credit or other form of
credit enhancement; provided that if a Senior Debt Rating by a Rating Agency is
required to be at or above a specified level and such Rating Agency shall have
changed its system of classifications after the date hereof, the requirement
will be met if the Senior Debt Rating by such Rating Agency is at or above the
new rating which most closely corresponds to the specified level under the old
rating system; and provided further that the Senior Debt Rating in effect on any
date is that in effect at the close of business on such date.

 

“Senior Notes” means any of the 2020 Notes, the 2021 Notes and any Additional
Senior Secured Debt.

 

“Senior Notes Documents” means (a)(i) the Indenture, dated as of May 21, 2007,
between the Borrower and the Senior Notes Trustee and (ii) the Fourth

 

40

--------------------------------------------------------------------------------


 

Supplemental Indenture, dated as of March 19, 2010, between the Borrower and the
Senior Notes Trustee, (b) the Indenture dated as of May 10, 2016, between the
Borrower and U.S. Bank National Association (and its successors in such
capacity) and (c) with respect to any Additional Senior Secured Debt, the
indenture, supplemental indenture, credit agreement or similar instrument
governing or otherwise establishing such Additional Senior Secured Debt.

 

“Senior Notes Event” means, with respect to any series of Senior Notes, any of
the following: (a) the redemption, repayment, defeasance or other discharge, in
full, of such series of Senior Notes (including, in each case, all accrued but
unpaid interest, fees and other amounts in respect thereof) in accordance with
the terms of the applicable Senior Notes Documents (other than with the proceeds
of Debt); (b) the amendment to or other modification of such series of Senior
Notes and the applicable Senior Notes Documents causing the stated maturity date
of such series of Senior Notes to be extended to a date that is at least 91 days
after the Stated Termination Date; and/or (c) the refinancing of such series of
Senior Notes with Debt having a maturity date that is at least 91 days after the
Stated Termination Date; provided that, in the case of clauses (b) and (c) of
this definition, such series of Senior Notes as so amended, or any refinancing
indebtedness in respect thereof, do not require (i) any amortization prior to
the date that is 91 days after the Stated Termination Date or (ii) any mandatory
prepayment or redemption at the option of the holders thereof (except for
redemptions in respect of assets sales and changes in control) prior to the date
that is 91 days after the Stated Termination Date.

 

“Senior Notes Trustee” means The Bank of New York Mellon and its successors in
such capacity.

 

“Significant Subsidiary” means any Subsidiary Guarantor and any subsidiary of
the Borrower, whether now or hereafter owned, formed or acquired that, at the
time of determination is a “significant subsidiary” of the Borrower, as such
term is defined on the date of this Agreement in Regulation S-X of the SEC (a
copy of which is attached as Exhibit G).

 

“Specified Lender” means a Defaulting Lender or a Downgraded Lender.

 

“Stated Termination Date” means the fifth anniversary of the Effective Date.

 

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed

 

41

--------------------------------------------------------------------------------


 

as a decimal established by the Federal Reserve Board to which the
Administrative Agent is subject with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board).  Such reserve percentages will include those imposed pursuant to such
Regulation D.  Eurodollar Loans will be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions, or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Adjustment will be adjusted automatically on and as of the
effective date of any change in any applicable reserve percentage.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that the Excluded Subsidiary
shall not be considered a Subsidiary of the Borrower.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.  By way of clarification
and not limitation, consolidated Subsidiaries do not include variable interest
entities—i.e., entities subject to consolidation according to the provisions of
the Financial Accounting Standards Board Interpretation No. 46 “Consolidation of
Variable Interest Entities” as revised.

 

“Subsidiary Guarantee Agreement” means each of (a) the Guarantee Agreement dated
as of March 1, 2016, by U.S. Steel Seamless Tubular Operations, LLC, for the
benefit of JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent and (b) and each other guarantee agreement entered into after the
Effective Date by any Subsidiary Guarantor for the benefit of the Administrative
Agent and Collateral Agent substantially in the form of Exhibit E hereto.

 

“Subsidiary Guarantor” means any Domestic Subsidiary that (a) as of the
Effective Date, is set forth on Schedule 1.01(a) hereto and (b) after the
Effective Date, the Borrower elects to cause to become a Subsidiary Guarantor by
fulfilling the Collateral and Guarantee Requirement, in each case, until such
time as such Subsidiary Guarantor ceases to be a Subsidiary Guarantor pursuant
to the terms of its Subsidiary Guarantee Agreement and the other Loan Documents.

 

42

--------------------------------------------------------------------------------


 

“Subsidiary Security Agreement” means the Amended and Restated Subsidiary
Security Agreement dated as of the Effective Date, between U. S. Steel Seamless
Tubular Operations, LLC, the other Subsidiary Guarantors from time to time party
thereto and JPMorgan Chase Bank, N.A., as the Collateral Agent, substantially in
the form of Exhibit C-2 hereto.

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment in connection with the purchase by
any third party, from a Person other than the Borrower or a Subsidiary, of any
Equity Interest or (ii) any payment (other than on account of a permitted
purchase by it of any Equity Interest) the amount of which is determined by
reference to the price or value at any time of any Equity Interest; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of the Borrower or its Subsidiaries (or
their heirs or estates) will be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the Stated Termination Date; provided, however, that
if, as of the Early Maturity Date with respect to any series of Senior Notes, a
Senior Notes Event with respect to such series of Senior Notes has not occurred
(such series, “Maturing Senior Notes”), then the Termination Date shall be the
Early Maturity Date with respect to such Maturing Senior Notes (the occurrence
of the event described in this proviso, an “Early Maturity Event”); provided
further, however, that if a Senior Notes Event with respect to such Maturing
Senior Notes has not occurred prior to the Early Maturity Date with respect to
such Maturing Senior Notes, but as of the Early Maturity Date with respect to
such Maturing Senior Notes (I) the Liquidity Condition is satisfied or (II) the
aggregate outstanding principal amount of all Maturing Senior Notes (including
any Maturing Senior Notes with respect to any other series of Senior Notes) as
of such Early Maturity Date does not exceed $50,000,000, then (a) an Early
Maturity Event shall not occur and (b) the Termination Date shall continue to be
the Stated Termination Date unless, as of any time (the date on which such time
occurs, the “Accelerated Termination Date”) on or after the Early Maturity Date
with respect to such Maturing Senior Notes when a Senior Notes Event with
respect to such Maturing Senior Notes has not occurred, (x) the Liquidity
Condition is not satisfied and (y) the condition specified in clause (II) above
is not

 

43

--------------------------------------------------------------------------------


 

satisfied, in which event the Termination Date shall be the Accelerated
Termination Date.  In addition, with respect to any series of Senior Notes, if
(A) the Senior Notes Documents have been amended in order to cause a Senior
Notes Event set forth in clause (b) of the definition thereof to occur, or if
any of the Senior Notes have been refinanced with Debt in order to cause a
Senior Notes Event set forth in clause (c) of the definition thereof to occur
and (B) the Senior Notes Documents (or the operative documents in respect of any
such refinancing Debt) are subsequently amended or modified such that the
conditions set forth in clause (b) or (c), as the case may be, of the definition
of “Senior Notes Event” are no longer satisfied, then, unless at the applicable
time (x) the Liquidity Condition is satisfied or (y) the condition specified in
clause (II) above is satisfied, the Termination Date shall be the date of such
amendment or modification (or, if such amendment or modification occurs before
the Early Maturity Date with respect to such series of Senior Notes, shall be
the Early Maturity Date with respect to such series of Senior Notes).

 

“Third-Party Location” means any property that is either owned or leased by
(a) a Third-Party Warehouseman, (b) an Outside Processor, or (c) a Borrower
Joint Venture.

 

“Third-Party Warehouseman” means any Person on whose premises Qualified
Inventory is located, which premises are neither owned nor leased by a Credit
Party, any customer of or vendor to a Credit Party, or an Outside Processor.

 

“Total Outstanding Amount” means, at any date, the sum of the aggregate
outstanding principal amount of all Loans plus the aggregate LC Exposures of all
Lenders at such date.

 

“Transaction Liens” means the Liens on Collateral granted by the Credit Parties
under the Security Documents.

 

“Undisclosed Administration” means in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed; provided that, for the avoidance of doubt, at any time
that such appointment is publicly disclosed, such appointment shall no longer be
considered an Undisclosed Administration.

 

“United States” or “U.S.” means the United States of America.

 

44

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.22(f)(ii)(B)(3).

 

“Valuation Reserves” means the sum of the following:

 

(a)           a favorable variance reserve for variances between pre-determined
cost and actual costs;

 

(b)           a calculated revaluation reserve, as determined by the Collateral
Agent in its Permitted Discretion;

 

(c)           a reserve for costs incurred at headquarters which are allocated
to Inventory;

 

(d)           a lower of cost or market reserve which includes all Inventory
sold for less than pre-determined cost as deemed appropriate by the Collateral
Agent in its Permitted Discretion;

 

(e)           a reserve for iron ore transportation costs, as determined by the
Collateral Agent in its Permitted Discretion; and

 

(f)            such other reserves as may be deemed appropriate by the
Collateral Agent from time to time in its Permitted Discretion.

 

“Vendor Financing Facility” has the meaning specified in Section 1 of the
Borrower Security Agreement.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.  Types of Borrowing.  The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made to the Borrower pursuant to Article 2 on
the same day, all of which Loans are of the same type and, except in the case of
Base Rate Loans, have the same initial Interest Period or (ii) if the context so
requires, the borrowing of such Loans.  Borrowings are classified for purposes
of

 

45

--------------------------------------------------------------------------------


 

this Agreement by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Eurodollar Borrowing” is a Borrowing comprised of Eurodollar Loans).

 

Section 1.03.  Terms Generally.  The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine, and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the word
“property” shall be construed to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.04.  Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent in writing that the Borrower
wishes to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof with respect to any provision hereof (or if
the Administrative Agent notifies the Borrower that the Required Lenders wish to
make a similar request), regardless of whether such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be applied on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or the applicable provision of this Agreement is amended in accordance
herewith.

 

Section 1.05.  Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter (other than as expressly set
forth in this Agreement) related to the rates in the definition of “London
Interbank

 

46

--------------------------------------------------------------------------------


 

Offered Rate” or with respect to any comparable or successor rate thereto, or
replacement rate therefor.

 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitments to Lend.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make loans to the Borrower
pursuant to this Section from time to time during the Revolving Credit Period;
provided that, immediately after each such loan is made: (i) the sum of the
aggregate outstanding principal amount of such Lender’s Loans plus the aggregate
amount of such Lender’s LC Exposure shall not exceed its Commitment and (ii) the
Total Outstanding Amount shall not exceed the Maximum Facility Availability. 
Each Borrowing under this Section shall be in an aggregate principal amount of
$5,000,000 or any larger multiple of $1,000,000 (except that (x) any such
Borrowing may be in the aggregate amount available within the limitations in the
foregoing proviso and (y) any Base Rate Borrowing pursuant to
Section 2.16(e) may be in the amount specified therein) and shall be made from
the several Lenders ratably in proportion to their respective Commitments. 
Within the foregoing limits, the Borrower may borrow under this Section, repay,
or to the extent permitted by Section 2.11, prepay Loans and re-borrow under
this Section 2.01.

 

Section 2.02.  Notice of Committed Borrowing.  The Borrower shall give the
Administrative Agent notice (a “Notice of Borrowing”) not later than (x) Noon
(Prevailing Eastern Time) on the date of each Base Rate Borrowing and (y) 11:00
A.M. (Prevailing Eastern Time) on the third Business Day before each Eurodollar
Borrowing, specifying:

 

(a)   the date of such Borrowing, which shall be a Business Day,

 

(b)   the aggregate amount of such Borrowing,

 

(c)   whether the Loans comprising such Borrowing are to be Base Rate Loans or
Eurodollar Loans, and

 

(d)   in the case of a Eurodollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

 

Section 2.03.  [Reserved].

 

47

--------------------------------------------------------------------------------


 

Section 2.04.  Notice to Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Lender
of the contents thereof and of such Lender’s share of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.

 

(b)   Not later than 2:00 P.M. (Prevailing Eastern Time) on the date of each
Borrowing, each Lender shall (except as provided in subsection (c) of this
Section) make available its share of such Borrowing, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01.  Unless the Administrative Agent determines
that any applicable condition specified in Article 4 has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 

(c)   If any Lender makes a new Loan hereunder on a day on which the Borrower is
to repay all or any part of an outstanding Loan from such Lender, such Lender
shall apply the proceeds of its new Loan to make such repayment and only an
amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by such Lender to the
Administrative Agent as provided in subsection (b), or remitted by the Borrower
to the Administrative Agent as provided in Section 2.11(a), as the case may be.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.04 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable thereto pursuant to Section 2.07 or (ii) in the case of
such Lender, the Federal Funds Rate.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.

 

48

--------------------------------------------------------------------------------


 

Section 2.05.  Maturity of Loans. Each Loan shall mature, and the principal
amount thereof shall be due and payable (together with accrued interest
thereon), on the Termination Date.

 

Section 2.06.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the
Applicable Rate for such day plus the Base Rate for such day.  Such interest
shall be payable quarterly in arrears on each Quarterly Payment Date.  Any
overdue principal of or interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Applicable Rate for such day plus the Base Rate for such day.

 

(b)   Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Rate for such day plus the
Adjusted LIBO Rate applicable to such Interest Period.  Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.

 

“Adjusted LIBO Rate” means, with respect to any Group of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/16 of 1%) equal to (a) the London Interbank Offered Rate for such
Interest Period multiplied by (b) the Statutory Reserve Adjustment.

 

“London Interbank Offered Rate” applicable to any Interest Period means the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for Dollars
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, if
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further, that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the London Interbank Offered Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

49

--------------------------------------------------------------------------------


 

(c)   Any overdue principal of or interest on any Eurodollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Applicable Rate for
such day plus the Adjusted LIBO Rate applicable to such Loan on the day before
such payment was due and (ii) the Applicable Rate for such day plus the result
obtained (rounded upward, if necessary, to the next higher 1/100 of 1%) by
multiplying (x) the rate per annum at which one day (or, if such amount due
remains unpaid more than three Business Days, then for such other period of time
not longer than six months as the Administrative Agent may select) deposits in
dollars in an amount approximately equal to such overdue payment are offered by
the principal London office of the Administrative Agent in the London interbank
market for the applicable period determined as heretofore provided by (y) the
Statutory Reserve Adjustment (or, if the circumstances described in Section
2.19. shall exist, at a rate per annum equal to the sum of 2% plus the Base Rate
for such day).

 

(d)   The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder.  The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

 

Section 2.07.  Method of Electing Interest Rates.  (a) The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing.  Thereafter, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Group of Loans (subject to Section 2.07(d) and Section 2.19), as
follows:

 

(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Eurodollar Loans as of any Business Day; and

 

(ii)   if such Loans are Eurodollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans as of any Business Day or to continue such Loans
as Eurodollar Loans for an additional Interest Period, subject to Section 2.21
if any such conversion is effective on any day other than the last day of an
Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00
A.M. (Prevailing Eastern Time) on the third Business Day before the conversion
or continuation selected in such notice is to be effective.  A Notice of
Interest Rate

 

50

--------------------------------------------------------------------------------


 

Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 (unless such portion is comprised of Base
Rate Loans).  If no such notice is timely received before the end of an Interest
Period for any Group of Eurodollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.

 

(b)         Each Notice of Interest Rate Election shall specify:

 

(i)             the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)          the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
Section 2.07(a);

 

(iii)       if the Loans comprising such Group are to be converted, the new type
of Loans and, if the Loans resulting from such conversion are to be Eurodollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and

 

(iv)      if such Loans are to be continued as Eurodollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)          Promptly after receiving a Notice of Interest Rate Election from
the Borrower pursuant to Section 2.07(a), the Administrative Agent shall notify
each Lender of the contents thereof and such notice shall not thereafter be
revocable by the Borrower.

 

(d)         The Borrower shall not be entitled to elect to convert any Loans to,
or continue any Loans for an additional Interest Period as, Eurodollar Loans if
(i) the aggregate principal amount of any Group of Eurodollar Loans created or
continued as a result of such election would be less than $5,000,000 or (ii) a
Default shall have occurred and be continuing when the Borrower delivers notice
of such election to the Administrative Agent.

 

51

--------------------------------------------------------------------------------


 

(e)          If any Loan is converted to a different type of Loan, the Borrower
shall pay, on the date of such conversion, the interest accrued to such date on
the principal amount being converted.

 

(f)           A conversion or continuation pursuant to this Section 2.07 is not
a Borrowing.

 

Section 2.08.  Fees.  (a) Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at (i) 0.25% per annum on the average daily unused amount of the
Commitment of such Lender if the average daily usage exceeds 331/3% of the
aggregate Commitments and (ii) otherwise, 0.30% per annum on the average daily
unused amount of the Commitment of such Lender, during the period from and
including the Effective Date to the date on which such Commitment terminates. 
All commitment fees will be computed on the basis of a year of 360 days and will
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, a Lender’s
Commitment will be deemed to be used to the extent of its outstanding Loans and
LC Exposure.

 

(b)         Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent for the account of the Lenders ratably a letter of credit
fee accruing daily on the aggregate undrawn amount of all outstanding Letters of
Credit at a rate per annum equal to the Applicable Rate on Eurodollar Loans for
such day and (ii) to each LC Issuing Bank for its own account, a letter of
credit fronting fee in an amount equal to 0.125% per annum accruing daily on the
aggregate amount then available for drawing under all Letters of Credit issued
by such LC Issuing Bank.

 

(c)          Payments.  Accrued fees under this Section shall be payable
quarterly in arrears on each Quarterly Payment Date, commencing on the first
such date to occur after the date hereof, and upon the date of termination of
the Commitments in their entirety (or, if later, the date on which the aggregate
amount of the Credit Exposures is reduced to zero).

 

Section 2.09.  Optional Termination or Reduction of Commitments.  (a) The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, (i) terminate the Commitments at any time, if no Loans or Letters of
Credit or LC Reimbursement Obligations are outstanding at such time or
(ii) ratably reduce from time to time by an aggregate amount of $5,000,000 or
any larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the Total Outstanding Amount. If the LC Sublimit exceeds the

 

52

--------------------------------------------------------------------------------


 

aggregate amount of the Commitments, the LC Sublimit shall automatically be
reduced by the amount of such excess.

 

(b)         Promptly after receiving a notice of termination or reduction
pursuant to this Section, the Administrative Agent shall notify each Lender of
the contents thereof and of such Lender’s ratable share of any such reduction,
and such notice shall not thereafter be revocable by the Borrower.

 

Section 2.10.  Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Termination Date.

 

Section 2.11.  Optional and Mandatory Prepayments.  (a) Subject in the case of
any Group of Eurodollar Loans to Section 2.21, the Borrower may, upon at least
one Business Day’s notice to the Administrative Agent, prepay any Group of Base
Rate Loans or upon at least three Business Days’ notice to the Administrative
Agent, prepay any Group of Eurodollar Loans, in each case in whole at any time,
or from time to time in part, in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000 (or in either case, if less, the aggregate outstanding
amount of the applicable Group of Loans), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment.  Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Group.

 

(b)         If at any date the Total Outstanding Amount exceeds the Maximum
Facility Availability calculated as of such date, then not later than the next
succeeding Business Day, the Borrower shall be required to prepay the Loans (or,
if no Loans are outstanding, deposit cash in a Cash Collateral Account to cash
collateralize LC Exposures) in an amount equal to such excess until the Total
Outstanding Amount, net of the amount of cash collateral deposited in the Cash
Collateral Account, does not exceed the Maximum Facility Availability.

 

(c)          Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s ratable share (if any) of such prepayment and such
notice shall not thereafter be revocable by the Borrower.

 

Section 2.12.  [Reserved].

 

Section 2.13.  Computation of Interest and Fees.  Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be

 

53

--------------------------------------------------------------------------------


 

computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

 

Section 2.14.  [Reserved].

 

Section 2.15.  Increased Commitments; Additional Lenders.  (a) From time to time
subsequent to the Effective Date, the Borrower may, upon at least 30 days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), propose to increase the aggregate amount of the
Commitments by an amount not to exceed $500,000,000 (the amount of any such
increase, the “Increased Commitments”).  Each Lender party to this Agreement at
such time shall have the right (but no obligation), for a period of 15 days
following receipt of such notice, to elect by notice to the Borrower and the
Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing.  The failure of a Lender to respond
to the Borrower’s request for an increase shall be deemed a rejection of the
Borrower’s request by such Lender.

 

(b)                       If any Lender party to this Agreement shall not elect
to increase its Commitment pursuant to subsection (a) of this Section, the
Borrower may, within 10 days of the Lender’s response (or deemed response),
designate one or more of the existing Lenders or other financial institutions
acceptable to the Administrative Agent, the LC Issuing Banks and the Borrower
(which consent of the Administrative Agent and the LC Issuing Banks shall not be
unreasonably withheld or delayed) which at the time agree to (i) in the case of
any such Person that is an existing Lender, increase its Commitment and (ii) in
the case of any other such Person (an “Additional Lender”), become a party to
this Agreement. The sum of the increases in the Commitments of the existing
Lenders pursuant to this subsection (b) plus the Commitments of the Additional
Lenders shall not in the aggregate exceed the unsubscribed amount of the
Increased Commitments, and the increases in the Commitments of the existing
Lenders and the Commitments of the Additional Lenders made pursuant to this
subsection (b) shall be on the same terms (including upfront fees) as were
offered to the Lenders pursuant to Section 2.15(a) or on terms more advantageous
to the Borrower.

 

(c)                        [Reserved].

 

(d)                       Any increase in the Commitments pursuant to this
Section 2.15 shall be subject to satisfaction of the following conditions:

 

(i)             immediately before and after giving effect to such increase, all
representations and warranties contained in Article 3 shall be true;

 

54

--------------------------------------------------------------------------------


 

(ii)          immediately before and after giving effect to such increase, no
Default shall have occurred and be continuing; and

 

(iii)       after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to Section 2.15(a) shall not exceed
$500,000,000.

 

(e)          An increase in the aggregate amount of the Commitments pursuant to
this Section 2.15 shall become effective upon the receipt by the Administrative
Agent of an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrower, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate or other
organizational authorization on the part of the Borrower with respect to the
Increased Commitments and such opinions of counsel for the Borrower with respect
to the Increased Commitments as the Administrative Agent may reasonably request.
This Section 2.15(e) shall supersede anything to the contrary in
Section 9.02(b).

 

(f)           Upon any increase in the aggregate amount of the Commitments
pursuant to this Section 2.15 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Group of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Group of Eurodollar Loans then outstanding, the
Borrower shall prepay such Group in its entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in Article 4, the
Borrower shall re-borrow Loans from the Lenders in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in such proportion and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted such that,
after giving effect to such adjustments, the Lenders shall hold participations
in each such Letter of Credit in the proportion its respective Commitment bears
to the aggregate Commitments after giving effect to such increase.

 

Section 2.16.  Letters of Credit.  (a) General.  On the Effective Date, each LC
Issuing Bank shall be deemed, without further action by any party hereto, to
have sold to each of the Lenders, and each of the Lenders shall be deemed,
without further action by any party hereto, to have purchased from such LC
Issuing Bank, a participation (on the terms specified in this Section) in each

 

55

--------------------------------------------------------------------------------


 

Existing Letter of Credit issued by such Issuing Bank equal to such Lender’s
Percentage thereof.  Concurrently with such sale, the participations sold to the
Existing Lenders pursuant to the terms of the Existing Credit Agreement shall be
automatically cancelled without further action by any of the parties hereto. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Existing Letters of Credit pursuant to this subsection is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each payment by a Lender to acquire
such participations shall be made without any offset, abatement, withholding or
reduction whatsoever.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the applicable LC
Issuing Bank, from time to time during the Revolving Credit Period; provided
that each of Barclays Bank PLC, Morgan Stanley Bank, N.A. and Credit Suisse AG,
Cayman Islands Branch shall only be required to issue standby Letters of
Credit.  If the terms and conditions of any form of letter of credit application
or other agreement submitted by the Borrower to, or entered into by the Borrower
with, any LC Issuing Bank relating to any Letter of Credit are not consistent
with the terms and conditions of this Agreement, the terms and conditions of
this Agreement shall control.

 

(b)         Notice of Issuance, Amendment, Renewal, or Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable LC Issuing Bank)
to the applicable LC Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the requested date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
Section 2.16(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable LC Issuing Bank, the Borrower also shall submit a letter of credit
application on such LC Issuing Bank’s standard form (with such changes as are
agreed by such LC Issuing Bank and the Borrower) in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (i) the Administrative Agent shall have been given notice of
such issuance, amendment, renewal or extension (other than in the case of an
automatic

 

56

--------------------------------------------------------------------------------


 

extension) and (ii) after giving effect to such issuance, amendment, renewal or
extension (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), (A) the
aggregate LC Exposure will not exceed the LC Sublimit and (B) the Total
Outstanding Amount will not exceed the Maximum Facility Availability on such
date.  No LC Issuing Bank shall be required to issue Letters of Credit in an
aggregate outstanding amount exceeding such LC Issuing Bank’s LC Commitment
Amount.  No LC Issuing Bank shall issue a Letter of Credit if the Required
Lenders have informed such LC Issuing Bank in writing that the conditions to
funding in Section 4.02 have not been satisfied.

 

(c)          Expiration Date.  Each Letter of Credit shall expire at or before
the close of business on the earlier of (i) the date that is one year after such
Letter of Credit is issued (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
Business Days before the Stated Termination Date; provided that a Letter of
Credit may have an expiry date later than that otherwise permitted by this
clause (ii) so long as all LC Exposures with respect to such Letter of Credit
are cash collateralized not later than the fifth Business Day prior to the
Stated Termination Date in the manner specified in subsection (j).

 

(d)         Participations.  Effective upon the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable LC Issuing Bank or the
Lenders, such LC Issuing Bank grants to each Lender, and each Lender acquires
from such LC Issuing Bank, a participation in such Letter of Credit equal to
such Lender’s Percentage of the aggregate amount available to be drawn
thereunder.  Pursuant to such participations, each Lender agrees to pay to the
Administrative Agent, for the account of the applicable LC Issuing Bank, such
Lender’s Percentage of (i) each LC Disbursement made by such LC Issuing Bank and
not reimbursed by the Borrower on the date due as provided in
Section 2.16(e) and (ii) any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Lender’s obligation to acquire participations
and make payments pursuant to this subsection is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or any reduction or termination of the Commitments, and each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)          Reimbursement.  If the applicable LC Issuing Bank makes any LC
Disbursement under a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying an amount equal to such LC Disbursement to the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent not later than 2:00 P.M. (Prevailing Eastern Time) on the
day that such LC Disbursement is made, if the Borrower receives notice of such
LC Disbursement before 10:00 A.M., Prevailing Eastern Time, on such day, or, if
such notice has not been received by the Borrower before such time on such day,
then not later than Noon (Prevailing Eastern Time) on (i) the Business Day that
the Borrower receives such notice, if such notice is received before
10:00 A.M. (Prevailing Eastern Time) on the day of receipt, or (ii) the next
Business Day, if such notice is not received before such time on the day of
receipt; provided that, if such LC Disbursement is at least $500,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
that such payment be made with the proceeds of a Base Rate Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Percentage thereof.  Promptly after it receives such notice, each Lender shall
pay to the Administrative Agent its Percentage of the payment then due from the
Borrower, in the same manner as is provided in Section 2.04 with respect to
Loans made by such Lender (and Section 2.04(d) shall apply, mutatis mutandis, to
such payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable LC Issuing Bank the amounts so received by it
from the Lenders.  If a Lender makes a payment pursuant to this subsection to
reimburse the applicable LC Issuing Bank for any LC Disbursement (other than by
funding Base Rate Loans as heretofore contemplated), (i) such payment will not
constitute a Loan and will not relieve the Borrower of its obligation to
reimburse such LC Disbursement and (ii) such Lender will be subrogated to its
pro rata share of the applicable LC Issuing Bank’s claim against the Borrower
for such reimbursement.  Promptly after the Administrative Agent receives any
payment from the Borrower pursuant to this subsection, the Administrative Agent
will distribute such payment to the applicable LC Issuing Bank or, if Lenders
have made payments pursuant to this subsection to reimburse such LC Issuing
Bank, then to such Lenders and such LC Issuing Bank as their interests may
appear.

 

(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.16(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any

 

58

--------------------------------------------------------------------------------


 

LC Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder.  None of the Administrative Agent, the
Lenders, the LC Issuing Banks and their respective Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any LC Issuing Bank;
provided that the foregoing shall not excuse any LC Issuing Bank from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such LC
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. In the absence of gross negligence or willful misconduct on the part of
any LC Issuing Bank (as finally determined by a court of competent
jurisdiction), such LC Issuing Bank shall be deemed to have exercised care in
each such determination.  Without limiting the generality of the foregoing, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable LC Issuing Bank may, in its sole discretion, either (A) accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
(B) refuse to accept and make payment upon such documents if such documents do
not strictly comply with the terms of such Letter of Credit.

 

(g)          Disbursement Procedures.  The applicable LC Issuing Bank shall,
within the period stipulated by the terms and conditions of the applicable
Letter of Credit, after its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  After such examination
of documents, the applicable LC Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
other electronic means, if arrangements for doing so have been approved by the
applicable LC Issuing Bank) of such demand for payment and whether such LC
Issuing Bank has made or will make an LC Disbursement pursuant thereto; provided
that any failure to give or delay in giving such notice will not relieve the

 

59

--------------------------------------------------------------------------------


 

Borrower of its obligation to reimburse such LC Issuing Bank and the Lenders
with respect to any such LC Disbursement.

 

(h)         Interim Interest.  Unless the Borrower reimburses an LC Disbursement
in full on the day it is made, the unpaid amount thereof shall bear interest,
for each day from and including the day on which such LC Disbursement is made to
but excluding the day on which the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.16(e), then such amount shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the Base
Rate for such day.  Interest accrued pursuant to this subsection shall be for
the account of the applicable LC Issuing Bank, except that a pro rata share of
interest accrued on and after the day that any Lender reimburses such LC Issuing
Bank for a portion of such LC Disbursement pursuant to Section 2.16(e) shall be
for the account of such Lender.

 

(i)             Replacement of an LC Issuing Bank.  Any LC Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced LC Issuing Bank, and the successor LC Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement.  At the
time any such replacement becomes effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced LC Issuing Bank pursuant to
Section 2.08(b).  On and after the effective date of any such replacement,
(i) the successor LC Issuing Bank will have all the rights and obligations of
the replaced LC Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “LC
Issuing Bank” will be deemed to refer to such successor or to any previous LC
Issuing Bank, or to such successor and all previous LC Issuing Banks, as the
context shall require.  After an LC Issuing Bank is replaced, it will remain a
party hereto and will continue to have all the rights and obligations of an LC
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
before such replacement, but will not be required to issue additional Letters of
Credit.

 

(j)            Cash Collateralization.  If an Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
subsection, the Borrower shall deposit in a Cash Collateral Account an amount in
cash equal to 102% of the total LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash

 

60

--------------------------------------------------------------------------------


 

collateral will become effective immediately, and such deposit will become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (i) or (j) of Article 7.  Any amount so deposited (including any earnings
thereon) will be withdrawn from the Borrower’s Cash Collateral Account by the
Administrative Agent and applied to pay LC Reimbursement Obligations as they
become due; provided that if at any time all Events of Default have been cured
or waived, such amount, to the extent not theretofore so applied, will be
returned to the Borrower upon its request.

 

Section 2.17.  Evidence of Debt.

 

(a)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time.

 

(b)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the type thereof and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(c)          The entries made in the accounts maintained pursuant to subsections
(a) and (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that any failure by any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not affect the Borrower’s obligation to repay the Loans in
accordance with the terms of this Agreement.

 

(d)         Any Lender may request that Loans made by it be evidenced by one or
more promissory notes.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note(s) payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note(s) and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.18.  Change in Control.  (a) If a Change in Control of the Borrower
shall occur, the Borrower will, within one Business Day after the

 

61

--------------------------------------------------------------------------------


 

occurrence thereof, give the Administrative Agent notice thereof, and the
Administrative Agent shall promptly notify each Lender thereof.  Such notice
shall describe in reasonable detail the facts and circumstances giving rise
thereto and the date of such Change in Control and each Lender may, by notice to
the Borrower and the Administrative Agent (a “Termination Notice”) given not
later than ten days after the date of such Change in Control, terminate its
Commitment, which shall be terminated, and declare any Loans held by it
(together with accrued interest thereon) and any other amounts payable hereunder
for its account to be, and such Loans and such amounts shall become, due and
payable, in each case on the day following delivery of such Termination Notice
(or if such day is not a Business Day, the next succeeding Business Day),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

 

(b)         If the Commitment of any Lender is terminated pursuant to this
Section at a time when any Letter of Credit is outstanding, then (i) such Lender
shall remain responsible to the applicable LC Issuing Bank with respect to such
Letter of Credit to the same extent as if its Commitment had not terminated and
(ii) the Borrower shall pay to such Lender an amount in immediately available
funds (which funds shall be held as collateral pursuant to arrangements
satisfactory to such Lender) equal to such Lender’s Percentage of the aggregate
amount available for drawing under all Letters of Credit outstanding at such
time.

 

Section 2.19.  Alternate Rate of Interest.  (a) If before the beginning of any
Interest Period for a Eurodollar Borrowing:

 

(i)             the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the London Interbank Offered Rate (including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

 

(ii)          Lenders having 50% or more of the aggregate principal amount of
the Loans to be included in such Borrowing advise the Administrative Agent that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans for such
Interest Period;

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders by telephone or telecopy (or by other electronic means,
if arrangements for doing so have been approved by the Borrower and the
applicable Lender) as promptly as practicable thereafter, whereupon until the
Administrative Agent notifies the Borrower and the Lenders that the

 

62

--------------------------------------------------------------------------------


 

circumstances giving rise to such notice no longer exist, (w) the obligations of
the Lenders to make Eurodollar Loans, or to continue to convert outstanding
Loans as or into Eurodollar Loans shall be suspended, (x) any Notice of Interest
Rate Election that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a Eurodollar Borrowing shall be ineffective, (y) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto and (z) if any Notice
of Borrowing requests a Eurodollar Borrowing and the Borrower does not notify
the Administrative Agent at least two Business Days before the date of such
Borrowing that it elects not to borrow on such date, such Borrowing shall
instead be made as a Base Rate Borrowing.

 

(b)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the London Interbank
Offered Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, written notice from the Required Lenders stating that the Required
Lenders object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.19(b), only to the extent the LIBO Screen Rate for Dollars and such
Interest Period is not available or published at such time on a current basis),
(w) the obligations of the Lenders to make Eurodollar Loans, or to continue to
convert outstanding Loans as or into Eurodollar Loans shall be suspended,
(x) any Notice of Interest Rate Election that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing

 

63

--------------------------------------------------------------------------------


 

shall be ineffective, (y) each outstanding Eurodollar Loan shall be converted
into a Base Rate Loan on the last day of the then current Interest Period
applicable thereto and (z) if any Notice of Borrowing requests a Eurodollar
Borrowing and the Borrower does not notify the Administrative Agent at least two
Business Days before the date of such Borrowing that it elects not to borrow on
such date, such Borrowing shall instead be made as a Base Rate Borrowing.

 

Section 2.20.  Increased Costs.  (a) If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or any LC Issuing Bank;

 

(ii)          impose on any Lender or any LC Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes
(which are addressed in Section 2.22), (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its Loans, loan principal, Letters of Credit, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital or
liquidity attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
such LC Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce any amount received or receivable by such Lender or such LC
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower shall pay to such Lender or such LC Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it for such additional cost
incurred or reduction suffered.

 

(b)         If any Lender or any LC Issuing Bank determines that any Change in
Law regarding capital requirements or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such LC Issuing
Bank’s capital or on the capital of such Lender’s or such LC Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of

 

64

--------------------------------------------------------------------------------


 

Credit issued by such LC Issuing Bank, to a level below that which such Lender
or such LC Issuing Bank or such Lender’s or such LC Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such LC Issuing Bank’s policies and the policies
of such Lender’s or such LC Issuing Bank’s holding company with respect to
capital adequacy), then from time to time following receipt of the certificate
referred to in subsection (c) of this Section, the Borrower shall pay to such
Lender or such LC Issuing Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered.

 

(c)          A certificate of a Lender or an LC Issuing Bank setting forth the
amount or amounts necessary to compensate it or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  Each such
certificate shall contain a representation and warranty on the part of the
Lender to the effect that such Lender has complied with its obligations pursuant
to Section 2.24 hereof in an effort to eliminate or reduce such amount.  The
Borrower shall pay such Lender or such LC Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)         Failure or delay by any Lender or any LC Issuing Bank to demand
compensation pursuant to this Section will not constitute a waiver of its right
to demand such compensation; provided that the Borrower will not be required to
compensate a Lender or an LC Issuing Bank pursuant to this Section for any
increased cost or reduction incurred more than 180 days before it notifies the
Borrower of the Change in Law giving rise to such increased cost or reduction
and of its intention to claim compensation therefor.  However, if the Change in
Law giving rise to such increased cost or reduction is retroactive, then the
180-day period heretofore referred to will be extended to include the period of
retroactive effect thereof.

 

Section 2.21.  Break Funding Payments.  If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or a Change in Control),
(b) any Eurodollar Loan is converted on a day other than the last day of an
Interest Period applicable thereto, (c) the Borrower fails to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) any Eurodollar Loan is assigned on a day other
than the last day of an Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.24, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost and expense to any
Lender shall be deemed to

 

65

--------------------------------------------------------------------------------


 

include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the end
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have begun on the
date of such failure), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the beginning of such period, for dollar deposits
of a comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 2.22.  Taxes.  (a) Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.22) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.  For
purposes of this Section 2.22, the term “applicable law” shall include, without
limitation, FATCA.

 

(b)         The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

 

(c)          As soon as practicable after any payment of Taxes by any Credit
Party to a Governmental Authority pursuant to this Section 2.22, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority, if it exists, evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

66

--------------------------------------------------------------------------------


 

(d)         The Credit Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to

 

67

--------------------------------------------------------------------------------


 

backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.22(f)(ii)(A), (ii)(B) and (ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing,

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)         executed originals of IRS Form W-8ECI;

 

68

--------------------------------------------------------------------------------


 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax

 

69

--------------------------------------------------------------------------------


 

imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Regardless of whether a Lender complied with
Section 1471(b) or 1472(b) of the Code, if a Lender fails to submit the
completed documentation identified in paragraphs B and C of this subsection
(completion of which will be determined by the Borrower and the Administrative
Agent) in a timely manner, 30% tax may be withheld from all payments due such
Lender as required by Section 1471(a) of the Code. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of the Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.22 (including by the payment of
additional amounts pursuant to this Section 2.22), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under

 

70

--------------------------------------------------------------------------------


 

this Section 2.22 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) if such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)         Each party’s obligations under this Section 2.22 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 2.23.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.  (a)
The Borrower shall make each payment required to be made by it under the Loan
Documents (whether of principal, interest or fees, or reimbursement of LC
Disbursements, or amounts payable under Section 2.20, 2.21 or 2.22(c) or
otherwise) before the time expressly required under the relevant Loan Document
for such payment (or, if no such time is expressly required, before 2:00
P.M. (Prevailing Eastern Time)), on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amount received after such time on
any day may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 500 Stanton Christiana Road, Ops 2 Floor 3, Newark, Delaware 
19713-2107, except payments to be made directly to any LC Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.20,
2.21, 2.22 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payment received by
it for the

 

71

--------------------------------------------------------------------------------


 

account of any other Person to the appropriate recipient promptly after receipt
thereof.  Whenever any payment of principal of, or interest on, Base Rate Loans
or of fees shall be due on a day that is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  Whenever
any payment of principal of, or interest on, Eurodollar Loans shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day.  If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.  All payments under each Loan Document shall be made in dollars.

 

(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or any of its participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this subsection
shall not apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of

 

72

--------------------------------------------------------------------------------


 

this subsection shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)         Unless, before the date on which any payment is due to the
Administrative Agent for the account of one or more Lender Parties hereunder,
the Administrative Agent receives from the Borrower notice that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance on such assumption, distribute to each relevant Lender Party the amount
due to it.  In such event, if the Borrower has not in fact made such payment,
each Lender Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender Party with interest
thereon, for each day from and including the day such amount is distributed to
it to but excluding the day it repays the Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)          If any Lender fails to make any payment required to be made by it
to the Administrative Agent or any LC Issuing Bank pursuant to this Agreement,
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such obligations until all such
unsatisfied obligations are fully paid.

 

Section 2. 24. Lender’s Obligation to Mitigate; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.20, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.22, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including by designating a
different lending office for funding or booking its Loans hereunder or by
assigning its rights and obligations hereunder to another of its offices,
branches or affiliates; provided that no Lender shall be required to take any
action pursuant to this Section 2.24(a) unless, in the judgment of such Lender,
such designation or assignment or other action (i) would eliminate or reduce
amounts payable pursuant to Section 2.20 or 2.22, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and (iii) would not otherwise be disadvantageous to such Lender.  The Borrower
shall pay all

 

73

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)         If any Lender requests compensation under Section 2.20, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.22,
or if any Lender is a Specified Lender, or if any Lender does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby and that has been
approved by the Required Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the LC Issuing Banks), which consents shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.20 or payments required to be made
pursuant to Section 2.22, such assignment will result in a material reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
cease to apply.  Each party hereto agrees that an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment executed by the
Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.

 

74

--------------------------------------------------------------------------------


 

Section 2.25.  Defaulting Lenders.  If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)         fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.08(a);

 

(b)         any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 of any applicable
Security Agreement or otherwise) shall be applied at such time or times as may
be determined by the Administrative Agent as follows:  first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any LC Issuing Bank hereunder; third, to cash
collateralize the LC Issuing Banks’ LC Exposure with respect to such Defaulting
Lender in accordance with this Section; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the LC Issuing Banks’ future LC Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with this Section; sixth, to the
payment of any amounts owing to the Lenders or the LC Issuing Banks as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
any LC Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro

 

75

--------------------------------------------------------------------------------


 

rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in the Borrower’s obligations corresponding
to such Defaulting Lender’s LC Exposure are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)          the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification permitted to be effected by the Required Lenders pursuant to
Section 9.02);

 

(d)         if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)             so long as no Default or Event of Default shall have occurred
and be continuing, LC Exposure of such Defaulting Lender shall be automatically
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent the sum of all non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments;

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent either (x) procure the reduction or
termination of the Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) or (y) cash collateralize for
the ratable benefit of the LC Issuing Banks only the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) for so long as such LC
Exposure is outstanding;

 

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.08(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

76

--------------------------------------------------------------------------------


 

(iv)      to the extent that the LC Exposure of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.08(b) shall to the same extent be adjusted
in accordance with such non-Defaulting Lenders’ Percentages; and

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is not
reallocated, reduced, terminated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of any LC
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.08(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the applicable LC Issuing Bank until and to the extent that such
LC Exposure is reallocated, reduced, terminated and/or cash collateralized; and

 

(e)          so long as such Lender is a Defaulting Lender, (i) no LC Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit,
unless the Defaulting Lender’s then outstanding LC Exposure after giving effect
thereto will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or prepaid, reduced, terminated and/or cash collateralized in accordance
with Section 2.25(d), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.25(d)(i) (and such Defaulting Lender shall not
participate therein).

 

If any LC Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, such LC Issuing Bank shall not be required
to issue, extend, renew or increase any Letter of Credit, unless such LC Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to such LC Issuing Bank to defease any risk to such LC
Issuing Bank in respect of such Lender hereunder relating to LC Exposure.

 

If the Administrative Agent, the Borrower and each LC Issuing Bank each agrees
(such agreement not to be unreasonably withheld or delayed) that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine is necessary in order for such Lender to
hold such Loans in accordance with its Percentage; provided that there shall be
no retroactive effect on fees reallocated pursuant to Section 2.25(d)(iv) and
(d)(v).

 

77

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender Parties that:

 

Section 3.01.  Organization; Powers.  The Borrower and each of its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted, except in the case of Subsidiaries to an
extent that, in the aggregate, would not reasonably be expected to result in a
Material Adverse Change.

 

Section 3.02.  Authorization; Enforceability.  The Financing Transactions to be
entered into by the Borrower are within its corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational action.  This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which the Borrower
is to be a party, when executed and delivered by the Borrower, will constitute,
a legal, valid and binding obligation of the Borrower, in each case enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.03.  Governmental Approvals; No Conflicts.  The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its properties, or give rise to a right thereunder
to require the Borrower to make any payment, and (d) will not result in the
creation or imposition of any Lien on any property of the Borrower (other than
Liens granted under the Loan Documents), except, in each case described in
clauses (c) and (d), which would not reasonably be expected to result in a
Material Adverse Change.

 

Section 3.04.  Financial Statements; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders the Borrower’s Latest Form 10-K
containing the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2017 and the related consolidated statements of
income and cash flows for the Fiscal Year then ended, reported on by

 

78

--------------------------------------------------------------------------------


 

PricewaterhouseCoopers LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of such date and its
consolidated results of operations and cash flows for such period in accordance
with GAAP.

 

(b)         Except as set forth in the Borrower’s Latest Form 10-K or the
Borrower’s Latest Form 10-Q there has been no Material Adverse Change since
December 31, 2017.

 

Section 3.05.  Litigation and Environmental Matters.  (a) Except as set forth in
the Borrower’s Latest Form 10-K or the Borrower’s Latest Form 10-Q, as filed
with the SEC pursuant to the Exchange Act, there is no action, suit, arbitration
proceeding or other proceeding, inquiry or investigation, at law or in equity,
before or by any arbitrator or Governmental Authority pending against the
Borrower or any of its Subsidiaries or of which the Borrower has otherwise
received official notice or which, to the knowledge of the Borrower, is
threatened against the Borrower or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an unfavorable decision, ruling or finding which
would reasonably be expected to result in a Material Adverse Change or (ii) that
involves any of the Loan Documents or the Financing Transactions.

 

(b)         Except as set forth in the Borrower’s Latest Form 10-K or the
Borrower’s Latest Form 10-Q, the Borrower does not presently anticipate that
remediation costs and penalties associated with any Environmental Law, to the
extent not previously provided for, will result in a Material Adverse Change.

 

Section 3.06.  Taxes.  Each of the Borrower and its Subsidiaries has filed or
caused to be filed all material tax returns that are required to be filed by it
and has paid all taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental  Authority (other than any Taxes (x) the amount or validity of
which are being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and its Subsidiaries or (y) the failure to pay which would
not reasonably be expected to result in a Material Adverse Change).

 

Section 3.07.  Investment Company Status; Margin Regulations.  The Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of purchasing or

 

79

--------------------------------------------------------------------------------


 

carrying margin stock (within the meaning of Regulation U) or extending credit
for the purpose of purchasing or carrying margin stock.

 

Section 3.08.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Change.

 

Section 3.09.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Change. 
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to the Arrangers, any Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder, are complete and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time.

 

Section 3.10.  Security Documents; Subsidiary Guarantees.  The Security
Documents create valid security interests in the Collateral purported to be
covered thereby, which security interests are and will remain perfected security
interests, prior to all other Liens, other than Liens permitted under
Section 6.01.  Each of the representations and warranties made by the Borrower
or any Subsidiary Guarantor in the Security Documents and Subsidiary Guarantees
to which it is a party is true and correct in all material respects.

 

Section 3.11.  Processing of Receivables. In the ordinary course of its
business, each Credit Party processes its accounts receivable in a manner such
that (i) each payment received by such Credit Party in respect of accounts
receivables is allocated to a specifically identified invoice or invoices, which
invoice or invoices corresponds to a particular account receivable owing to such
Credit Party and (ii) if, at any time any accounts receivable to such Credit
Party are included in a Permitted Supply Chain Financing, payments received in
respect of those accounts receivable included in a Permitted Supply Chain
Financing would be identifiable and separable from payments received in respect
of accounts receivable not so included in a Permitted Supply Chain Financing.

 

80

--------------------------------------------------------------------------------


 

Section 3.12.  Solvency.  Immediately after the Financing Transactions to occur
on the Effective Date are consummated and after giving effect to the application
of the proceeds of each Loan made on the Effective Date and after giving effect
to the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(c) the Borrower will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and
proposed to be conducted after the Effective Date.

 

Section 3.13.  Collateral and Guarantee Requirement.  The Collateral and
Guarantee Requirement shall have been satisfied as of the Effective Date.

 

Section 3.14.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or Sanctions applicable to the Borrower and its
Subsidiaries.

 

Section 3.15.  Permitted Supply Chain Financings. Borrower has supplied to the
Administrative Agent a complete list of all Permitted Supply Chain Financings in
effect as of the Effective Date.

 

Section 3.16.  [Reserved].

 

Section 3.17.  EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

 

81

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS

 

Section 4.01.  Effective Date.  This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)         The Administrative Agent (or its counsel) shall have received
counterparts hereof signed by the Borrower and each Lender (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of confirmation
from such party that it has executed a counterpart hereof). Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic (e.g., a “pdf” or “tif” file) means will be effective as delivery of
a manually executed counterpart of this Agreement.

 

(b)         The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of DLA Piper LLP (US), counsel to the Credit Parties, which
opinion is in form and substance reasonably satisfactory to the Administrative
Agent.  The Borrower requests such counsel to deliver such opinion.

 

(c)          The Administrative Agent and the Collateral Agent shall have
received such documents and certificates as the Agents or their counsel may
reasonably request relating to the organization, existence and good standing of
the Credit Parties, the authorization for and validity of the Financing
Transactions and any other material legal matters relating to the Credit
Parties, the Loan Documents or the Financing Transactions, all in form and
substance satisfactory to the Agents and their counsel.

 

(d)         The Administrative Agent and the Collateral Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in clauses (b), (c) and (d) of Section 4.02.

 

(e)          The Borrower shall have paid (i) all principal, interest, fees and
other amounts due and payable to the Departing Lenders and (ii) all accrued
interest and fees under the Existing Credit Agreement to any lender party to the
Existing Credit Agreement that is not a Departing Lender.

 

(f)           The Borrower shall have paid all fees and other amounts due and
payable to the Lender Parties on or before the Effective Date for which invoices
have been presented to the Borrower at least three Business Days prior to the

 

82

--------------------------------------------------------------------------------


 

Effective Date, including, to the extent invoiced, all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Borrower under the Loan Documents.

 

(g)          The Administrative Agent (on behalf of the Lenders) shall have
received not later than three Business Days prior to the Effective Date (or such
later date as shall be acceptable to it), all documentation and other
information about the Credit Parties as had been reasonably requested at least
10 Business Days prior to the Effective Date by the Administrative Agent (on
behalf of the Lenders) that it reasonably determines is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

(h)         The Administrative Agent shall have received the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Credit Parties and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.01 or have been released.

 

(i)             The Administrative Agent and the Collateral Agent shall have
received evidence reasonably satisfactory to them that all insurance required by
Section 5.05 is in effect.

 

(j)            The Borrower Security Agreement, each Subsidiary Guarantee
Agreement and the Subsidiary Security Agreement shall have been executed and
delivered by the parties thereto. The Lenders hereby instruct the Collateral
Agent to execute the Borrower Security Agreement, each Subsidiary Guarantee
Agreement and the Subsidiary Security Agreement on their behalf.

 

(k)         The Administrative Agent and the Lenders shall have received at
least three Business Days prior to the Effective Date a Borrowing Base
Certificate that calculates the Borrowing Base as of the last day of the month
most recently ended prior to the date that is 30 days prior to the Effective
Date.

 

(l)             [Reserved].

 

(m)     The Borrower shall have executed and delivered to the Collateral Agent a
Perfection Certificate dated as of the Effective Date.

 

Promptly after the Effective Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders thereof, and such notice shall be conclusive and

 

83

--------------------------------------------------------------------------------


 

binding. Notwithstanding the foregoing, this Agreement shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) before 5:00 p.m., Prevailing Eastern Time, on
March 31, 2018. Upon the Effective Date, the Existing Credit Agreement shall be
automatically amended and restated to read in its entirety as set forth in this
Agreement; provided that the rights and obligations of the parties hereto with
respect to periods prior to the Effective Date shall be governed by the Existing
Credit Agreement. Upon the Effective Date, the Administrative Agent shall make
such reallocations, if any, of each Lender’s Percentage of the total Credit
Exposure as are necessary in order that the Credit Exposure with respect to such
Lender reflects such Lender’s Percentage of the total Credit Exposure under the
Agreement.  The Borrower hereby agrees to compensate each Lender for any and all
losses, costs, and expenses incurred by such Lender in connection with any sale
or assignment of Eurodollar Loans necessary to effect the reallocation
heretofore described on terms and in the manner set forth in Section 2.21 of the
Existing Credit Agreement.  Upon the Effective Date, automatically and without
further action by any party hereto, (i) the Commitment of any Departing Lender
shall be terminated, (ii) each Departing Lender will cease to be a Lender party
to this Agreement and (iii) all outstanding Loans and accrued fees and other
amounts payable under the Existing Credit Agreement for the account of such
Departing Lender shall be due and payable on the Effective Date. Nothing
contained in this Agreement or any other Loan Document shall constitute or be
construed as a novation of any of the Obligations under the Existing Credit
Agreement. The Lenders that are parties to the Existing Credit Agreement,
comprising the “Required Lenders” as defined in the Existing Credit Agreement
hereby waive any requirement of prior notice of termination of the Commitments
(as defined in the Existing Credit Agreement) pursuant to Section 2.09 thereof
and of prepayment of loans thereunder, to the extent necessary.

 

Section 4.02.  Conditions to Initial Utilization and Each Subsequent
Utilization.  The obligation of each Lender to make a Loan on the occasion of
any Borrowing (including the initial Borrowing) and the obligation of any LC
Issuing Bank to issue, amend, renew or extend any Letter of Credit (including
the initial Letter of Credit), are each subject to receipt of the Borrower’s
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)         The Effective Date shall have occurred.

 

(b)         Immediately before and after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

84

--------------------------------------------------------------------------------


 

(c)          The representations and warranties of the Borrower set forth in the
Loan Documents shall be true on and as of the date of such Borrowing or the date
of issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable.

 

(d)         Immediately after such Borrowing is made, or such Letter of Credit
is issued, amended, renewed, or extended, as applicable, the Total Outstanding
Amount will not exceed the Maximum Facility Availability.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (b), (c) and
(d) of this Section.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 5.01.  Financial Statements and Other Information.  (a) The Borrower
will furnish the following to the Administrative Agent (for delivery to each
Lender):

 

(i)             as soon as available and in any event within 90 days after the
end of each Fiscal Year commencing with the Fiscal Year ending December 31,
2017, its audited consolidated balance sheet as of the end of such Fiscal Year
and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by PricewaterhouseCoopers LLC or another
“registered public accounting firm” as defined in Section 2 of the
Sarbanes-Oxley Act of 2002 (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as permitted by the Exchange Act and the regulations promulgated
thereunder) as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

 

85

--------------------------------------------------------------------------------


 

(ii)          as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet as of the end of such Fiscal Quarter and the related statement of
income for such Fiscal Quarter and statements of income and cash flows for the
then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial Officer as (x) reflecting all adjustments (which
adjustments are normal and recurring unless otherwise disclosed) necessary for a
fair presentation of the results for the period covered and (y) having been
prepared in accordance with the applicable rules of the SEC;

 

(iii)       as soon as available and in any event within 30 days after the end
of each fiscal month (x) its shipment and average selling price data for such
month and for the then elapsed portion of the Fiscal Year and (y) the additional
monthly financial information described in (and substantially in the form of)
Schedule 5.01, certified as to accuracy by a Financial Officer;

 

(iv)      concurrently with each delivery of financial statements under clause
(i) or (ii), a certificate of a Financial Officer (x) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with the applicable provisions of
Section 6.03 and (z) identifying any change(s) in GAAP or in the application
thereof that have become effective since the date of, and have had an effect on,
the Borrower’s most recent audited financial statements referred to in
Section 3.04 or delivered pursuant to this Section (and, if any such change has
become effective, specifying the effect of such change on the financial
statements accompanying such certificate);

 

(v)         no later than 60 days after the beginning of each Fiscal Year
commencing with the Fiscal Year ending December 31, 2017, a forecast of the
following for each Fiscal Quarter of such Fiscal Year: (A) estimates of
operating income, depreciation, Consolidated EBITDA, Consolidated Interest
Expense, Consolidated Cash Interest Expense, operating cash flow, Capital
Expenditures and cash balances, (B) estimates of Eligible Receivables and
(C) estimates of Eligible Inventory;

 

86

--------------------------------------------------------------------------------


 

(vi)                              promptly after the same become publicly
available, copies of all periodic and other material reports and proxy
statements filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC;

 

(vii)                           promptly upon the effectiveness of any material
amendment or modification of, or any waiver of the rights of the Borrower or any
of its Subsidiaries under any document evidencing any Permitted Supply Chain
Financing, written notice of such amendment, modification or waiver describing
in reasonable detail the purpose and substance thereof;

 

(viii)                        written notice of any change in the Borrower’s
Senior Debt Ratings by either Moody’s, Fitch or S&P; and

 

(ix)                              promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower and its Subsidiaries, or compliance with the terms of
any Loan Document, as the Administrative Agent or any Lender may reasonably
request.

 

Information required to be delivered pursuant to this Section 5.01(a) shall be
deemed to have been delivered on the date on which the Borrower provides notice
to the Administrative Agent that such information has been posted on the
Borrower’s website on the Internet at the website address listed on the
signature pages hereof, at
https://www.sec.gov/cgi-bin/browse-edgar?CIK=x&owner=exclude&action=getcompany&Find=Search
or at another website identified in such notice and accessible by the Lenders
without charge; provided that (i) such notice may be included in a certificate
delivered pursuant to Section 5.01(a)(iv) and (ii) the Borrower shall deliver
paper copies of the information referred to in Section 5.01(a)(i),
Section 5.01(a)(ii) and Section 5.01(a)(vi) to the Administrative Agent for any
Lender which requests such delivery.

 

(b)         Borrowing Base Reports.  The Borrower will furnish to the
Administrative Agent and the Collateral Agent (and the Administrative Agent
shall thereafter deliver to each Lender):

 

(i)             as soon as available and in any event within 20 days (or if such
20th day is not a Business Day, the next succeeding Business Day) after the last
day of each calendar month, a completed Borrowing Base Certificate (accompanied
by supporting documentation and supplemental reporting) calculating and
certifying the Borrowing Base as of the end of

 

87

--------------------------------------------------------------------------------


 

such calendar month, signed on behalf of the Borrower by a Financial Officer and
in form and substance satisfactory to the Collateral Agent; provided that such
Borrowing Base Certificate (accompanied by supporting documentation and
supplemental reporting) shall be furnished to the Administrative Agent and the
Collateral Agent as soon as available and in any event within two Business Days
after the end of each calendar week (each such weekly period deemed, for
purposes hereof, to end on a Friday) during any period beginning on the date on
which Average Facility Availability has been less than the greater of (x) 12.5%
of the total aggregate Commitments and (y) $187,500,000 for the preceding five
(5) consecutive days and ending on the date on which Average Facility
Availability has been at least the greater of (x) 12.5% of the total aggregate
Commitments and (y) $187,500,000 for the preceding thirty (30) consecutive days;
provided that if the Borrower is unable through commercially reasonable efforts
to provide the reporting required by the foregoing proviso at the frequency
specified, other information and reporting mutually acceptable to the Borrower,
the Administrative Agent and the Collateral Agent shall be substituted; and

 

(ii)          within two Business Days of any request therefor, such other
information in such detail concerning the amount, composition, and manner of
calculation of the Borrowing Base as any Lender may reasonably request.

 

(c)                        The Borrower will furnish to the Administrative Agent
and each Lender prompt written notice of the following:

 

(i)             the occurrence of any Default;

 

(ii)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary that, if adversely determined, would reasonably be
expected to result in a Material Adverse Change;

 

(iii)       the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Change; and

 

(iv)      any other development that results in, or would reasonably be expected
to result in, a Material Adverse Change.

 

Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting

 

88

--------------------------------------------------------------------------------


 

forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.02.  Information Regarding Collateral.  (a) The Borrower will furnish
or cause to be furnished to the Administrative Agent and the Collateral Agent
prompt written notice of any change in (i) any Credit Party’s corporate name or
any trade name used to identify such Credit Party in the conduct of its business
or any Credit Party’s jurisdiction of organization, chief executive office, its
principal place of business, or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (ii) any Credit Party’s identity or corporate or other organizational
structure, (iii) any Credit Party’s State Organizational Identification Number
(or Charter Number) and (iv) any Credit Party’s Federal Taxpayer Identification
Number.  The Borrower will not effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code and all other actions have been taken that are required so that
such change will not at any time adversely affect the validity, perfection or
priority of any Transaction Lien on any of the Collateral.  The Borrower will
also promptly notify the Administrative Agent and the Collateral Agent if any
material portion of the Collateral is damaged or destroyed.

 

(b)         Each year, at the time annual financial statements with respect to
the preceding Fiscal Year are delivered pursuant to Section 5.01(a)(i), the
Borrower will deliver to the Administrative Agent and the Collateral Agent a
certificate of a Financial Officer and the chief legal officer (or other
in-house counsel) of the Borrower (i) setting forth the information required
pursuant to paragraphs 1 and 2 of the Perfection Certificate with respect to
each Credit Party or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this subsection and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all re-filings, re-recordings
and re-registrations, containing a description of the Collateral have been filed
of record in each appropriate office in each jurisdiction identified pursuant to
clause (i) to the extent necessary to protect and perfect the Transaction Liens
for a period of at least 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

 

(c)          If any Credit Party proposes to enter into a Permitted Supply Chain
Financing, the Borrower will provide the Administrative Agent and the Collateral
Agent written notice of such proposed entry (a “Permitted Supply Chain

 

89

--------------------------------------------------------------------------------


 

Notice”) at least five Business Days prior to entering into such Permitted
Supply Chain Financing.  Each Permitted Supply Chain Notice will (i) identify
the Account Debtor whose accounts payable are subject to such Permitted Supply
Chain Financing (the “Applicable Account Debtor”), (ii) attach the purchase
agreement or other documentation relating to such Permitted Supply Chain 
Financing and (iii) attach an updated Borrowing Base Certificate treating all
Receivables of the Applicable Account Debtor as Ineligible Receivables
hereunder, and, thereafter (until delivery of the next Borrowing Base
Certificate pursuant to Section 5.01(b)), the Borrowing Base shall be determined
based upon such updated Borrowing Base Certificate unless the Borrower notifies
the Collateral Agent that the applicable Permitted Supply Chain Financing will
not be consummated or that the applicable Permitted Supply Chain Financing has
been terminated.

 

(d)         If any Credit Party sells, transfers or otherwise disposes of any
Collateral, (i) such Collateral shall thereafter be excluded from the Borrowing
Base and (ii) if the Collateral so sold, transferred or otherwise disposed of
constitutes more than 10% of the Borrowing Base at such time, the Borrower shall
deliver to the Collateral Agent an updated Borrowing Base Certificate giving
effect to such transaction.

 

(e)          If any of the Senior Notes are outstanding after the date that is
45 days prior to the stated maturity date of such Senior Notes, the Borrower
shall furnish to the Administrative Agent and the Collateral Agent (i) on a
bi-weekly basis, reports in form and scope reasonably satisfactory to the
Administrative Agent detailing the current Liquidity and (ii) on each Business
Day, an email setting forth Liquidity as of such Business Day.

 

Section 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit (i) any merger, consolidation, liquidation
or dissolution involving the Borrower which is expressly permitted under Section
6.02 or (ii) any other transaction which would not reasonably be expected to
result in a Material Adverse Change.

 

Section 5.04.  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

90

--------------------------------------------------------------------------------


 

Section 5.05.  Insurance.  (a) The Borrower will maintain, and will cause each
of the Subsidiary Guarantors to maintain, on its own or through the Borrower, at
its (or their) sole cost and expense, insurance coverage reasonably acceptable
to the Administrative Agent and Collateral Agent (i) with such policy limits
(including deductibles) reasonable and customary for similarly situated Persons
engaged in similar businesses and operating in the same or similar locations as
the Borrower and the Subsidiary Guarantors and (ii) with financially sound and
reputable insurers (either with (A) a minimum A. M. Best rating of A-VII,
provided, however, that if the insurance is provided by Borrower’s captive
insurance company the minimum rating only applies to the reinsurers or (B) with
such other insurers as shall be reasonably acceptable to the Administrative
Agent and the Collateral Agent) with such policy limits (including deductibles)
reasonable and customary for similarly situated Persons engaged in similar
businesses and operating in the same or similar locations as the Borrower and
the Subsidiary Guarantors.  If at any time the Borrower becomes aware that
conditions and circumstances may have a material adverse effect on its ability
to maintain (or cause to be maintained) insurance coverage as described in the
preceding sentence at favorable premiums, it shall immediately advise the
Administrative Agent and the Collateral Agent in writing; provided that such
notice must be given prior to the expiration of the relevant existing policy. 
Such notice shall include copies of any proposals from insurers regarding the
insurance coverage in question as well as the Borrower’s recommendations with
respect thereto.  The Administrative Agent shall promptly advise the Borrower of
the requirements of the Administrative Agent (which requirements shall be
determined in good faith by mutual agreement among the Administrative Agent and
the Collateral Agent) regarding such insurance coverage, and the Borrower shall
undertake all reasonable efforts to adhere to such requirements. If the Borrower
fails to obtain or maintain the insurance coverage required pursuant to this
Section 5.05 or to pay all premiums relating thereto, the Collateral Agent may
at any time or times thereafter obtain and maintain such required insurance
coverage and pay such premiums and take such other actions with respect thereto
that the Collateral Agent deem reasonably advisable. The Collateral Agent shall
not have any obligation to obtain insurance for the Borrower or any of its
Subsidiaries or to pay any premiums therefor.  By doing so, the Collateral Agent
shall not be deemed to have waived any Default arising from failure of the
Borrower to maintain (or cause to be maintained) such insurance or to pay (or
cause to be paid) any premiums therefor.  All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by the Borrower to the Administrative Agent and shall be
additional obligations hereunder secured by the Collateral.  The Collateral
Agent reserves the right at any time upon any change in the Borrower’s risk
profile to require additional insurance coverages and limits of insurance to, in
such Agents’

 

91

--------------------------------------------------------------------------------


 

reasonable opinion, adequately protect the interests of the Lender Parties in
all or any portion of the Collateral.

 

(b)         Property damage policies maintained with respect to any Collateral
shall be endorsed or otherwise amended to include (i) a lenders’ loss payable
clause, in each case in favor of the Collateral Agent and providing for losses
thereunder to be payable to the Collateral Agent or its designee as loss payee
and (ii) a provision to the effect that none of the Administrative Agent and the
Collateral Agent nor any other Lender Party shall be a coinsurer. Commercial
general liability policies shall be endorsed to name the Collateral Agent as an
additional insured.  Each such policy referred to in this subsection also shall
provide that it shall not be canceled, modified or not renewed (x) by reason of
nonpayment of premium except upon at least 10 days’ prior written notice thereof
by the insurer to the Collateral Agent (giving the Collateral Agent the right to
cure defaults in the payment of premiums) or (y) for any other reason except
upon at least 30 days’ prior written notice thereof by the insurer to the
Collateral Agent. The Borrower shall deliver to the Collateral Agent, prior to
the cancellation, modification or nonrenewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent) together with evidence
reasonably satisfactory to the Collateral Agent of payment of the premium
therefor.

 

Section 5.06.  Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent, the Collateral Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
Collateral or any part thereof or interest therein under power of eminent domain
or by condemnation or similar proceeding.

 

Section 5.07.  Proper Records; Rights to Inspect and Appraise.  (a) The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which complete and correct entries are made of all transactions
relating to its business and activities.  The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, the Collateral Agent or any Lender, at reasonable times
and upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.  Any
representatives of the Administrative Agent or any Lender shall comply with the
Borrower’s rules regarding safety and security while visiting the Borrower’s
facilities.

 

92

--------------------------------------------------------------------------------


 

(b)         [Reserved].

 

(c)          The Borrower will, and will cause each of its Subsidiaries to,
permit the Collateral Agent and any representatives designated by it (including
any consultants, accountants, lawyers and appraisers retained by the Collateral
Agent) to conduct field exams and evaluations and appraisals of the assets
included in the Borrowing Base and the Borrower’s computation of the Borrowing
Base, all at such reasonable times and as often as reasonably requested.  The
Borrower shall pay the reasonable and documented fees and expenses of employees
of the Collateral Agent (including reasonable and customary internally allocated
fees of such employees incurred in connection with periodic field exams,
evaluations and internally allocated monitoring fees associated with the
Collateral Agent’s “collateral agent services group” or similar body), and the
documented fees and expenses of any representatives (including any inventory
appraisal firm) retained by the Collateral Agent to conduct any such inventory
evaluation or appraisal, in respect of (i) up to one such field exam performed
by the Collateral Agent in any calendar year and up to one such inventory
appraisal in any calendar year at any time when the Average Facility
Availability is greater than or equal to the greater of (x) 15% of the total
aggregate Commitments and (y) $200,000,000, provided that the Collateral Agent
shall cause one inventory appraisal and field exam to be conducted every 12
months, except that so long as no Loans are outstanding and without limiting the
following clauses (ii), (iii) and (iv), the Collateral Agent may in its
Permitted Discretion elect to conduct less frequent inventory appraisals and/or
field exams (but in no event less frequently than (A) once during the period
commencing on the Effective Date and ending on December 31, 2020 and (B) once
every 24 months thereafter) (however, if a Borrowing occurs when the most recent
inventory appraisal and/or field exam was conducted more than 12 months prior to
that Borrowing, the Collateral Agent shall within 60 days cause an inventory
appraisal and/or field exam to be conducted as of the last day of the calendar
month most recently ended prior to the date of such Borrowing), (ii) up to two
such field exams performed by the Collateral Agent in any calendar year and up
to two such inventory appraisals in any calendar year at any time beginning on
the date on which Average Facility Availability has been less than the greater
of (x) 15% of the total aggregate Commitments and (y) $200,000,000 for the
preceding five (5) consecutive days and ending on the date on which Average
Facility Availability has been at least the greater of (x) 15% of the total
aggregate Commitments and (y) $200,000,000 for the preceding thirty (30)
consecutive days, (iii) any number of such field exams performed by the
Collateral Agent and any number of such inventory appraisals during the
continuance of a Default or Event of Default, and (iv) any number of additional
appraisals of the assets included in the Borrowing Base, all at such times and
as often as reasonably requested, if the Collateral Agent, in its good faith
judgment,

 

93

--------------------------------------------------------------------------------


 

reasonably believes that any circumstance or event (including a decline in steel
prices) has materially affected the value of the Borrowing Base.  The Collateral
Agent and any representative designated by it to conduct such field exams,
evaluations and appraisals shall, during any review, inspection or other
activity performed at any of the Borrower’s or any other Credit Party’s plant
sites, (I) be accompanied at all times by a plant safety representative (and the
Borrower hereby agrees to cause such a plant safety representative to be
available for such purpose at such reasonable hours as may be requested and upon
reasonable prior notice) and (II) comply at all times with the Borrower’s or
such other Credit Party’s rules regarding safety and security to the extent that
the Collateral Agent or representative has been notified of such rules.  In
connection with any field exam or appraisal relating to the computation of the
Borrowing Base, the Borrower shall make adjustments to the Borrowing Base (which
may include maintaining additional reserves or modifying the eligibility
criteria for components of the Borrowing Base) to the extent required by the
Collateral Agent or the Required Lenders as a result of any such field exam or
appraisal.  The Collateral Agent shall furnish to the Administrative Agent (for
delivery to each Lender) a copy of the final written field exam or appraisal
report prepared in connection with such field exam or appraisal.

 

Section 5.08.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws and ERISA and the
respective rules and regulations thereunder) applicable to it or its property,
other than such laws, rules or regulations (a) the validity or applicability of
which the Borrower or any Subsidiary is contesting in good faith by appropriate
proceedings or (b) the failure to comply with which would not reasonably be
expected to result in a Material Adverse Change.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.09.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used for the general corporate purposes (including working capital
needs) of the Borrower.  No part of the proceeds of any Loan will be used,
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Federal Reserve Board, including Regulations T, U, and X. 
Letters of Credit will be requested and used only to finance the general
corporate purposes (including working capital needs) of the Borrower, and will
not be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Federal Reserve Board, including
regulations T, U and X. No part of the proceeds of any Loan will be used,
directly or indirectly, by the

 

94

--------------------------------------------------------------------------------


 

Borrower (i) in violation of the U.S. Foreign Corrupt Practices Act, (ii) for
the purpose of funding or financing any activities or business of or with any
Person that is the subject of sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or the U.S. Department of State,
or in any Sanctioned Country or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Section 5.10.  Further Assurances. (a) The Borrower will and will cause each
other Credit Party to execute and deliver any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the Borrower’s expense.  The Borrower will provide to
the Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Transaction Liens created or intended to be created by the Security Documents.

 

(b)         If, on the date when all of the Commitments are terminated (whether
pursuant to Section 2.10 or otherwise), any Letter of Credit remains
outstanding, the Borrower shall deposit in the Cash Collateral Account on such
date an amount in cash equal to 102% of the total LC Exposure as of such date
plus any accrued and unpaid interest thereon.  Any amount so deposited
(including any earnings thereon) will be withdrawn from the Cash Collateral
Account by the Administrative Agent and applied to pay LC Reimbursement
Obligations as they become due; provided that at such time as all outstanding
Letters of Credit have expired, and all LC Reimbursement Obligations (plus
accrued and unpaid interest thereon) have been paid in full, such amount, to the
extent not therefore applied, shall be returned to the Borrower.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 6.01.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create or permit to exist any Lien on any property now owned or

 

95

--------------------------------------------------------------------------------


 

hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except the following:

 

(a)         Permitted Liens;

 

(b)         any Lien on any property of the Borrower or any Subsidiary existing
on the date hereof and (in the case of any such Lien that (x) secures Debt or
(y) arises outside the ordinary course of business) listed in Schedule 6.01;
provided that (i) such Lien shall not apply to any other property of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(c)          any Lien existing on any property or asset before the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that first becomes a Subsidiary after the date hereof before the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
initially created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien will not
apply to any other property or asset of the Borrower or any Subsidiary and
(iii) such Lien will secure only those obligations which it secures on the date
of such acquisition or the date such Person first becomes a Subsidiary, as the
case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding (or committed) principal amount thereof;

 

(d)         Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such Liens and the Debt
secured thereby are incurred before or within 180 days after such acquisition or
the completion of such construction or improvement, (ii) the Debt secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such Liens will not apply to any other
property of the Borrower or any Subsidiary other than any additions and
accessions thereto;

 

(e)          Liens to secure a Debt owing to the Borrower or a Subsidiary;

 

(f)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by a Lien permitted by any of clause (c), (d) or
(e) of this Section; provided that such Debt is not increased (except by the
amount of fees, expenses and premiums required to be paid in connection with
such refinancing, extension, renewal or refunding) and is not secured by any
additional assets;

 

96

--------------------------------------------------------------------------------


 

(g)          Liens securing Debt arising out of, and sales of accounts
receivable as part of, a Permitted Supply Chain Financing;

 

(h)         Liens securing Industrial Revenue Bond Obligations issued for the
benefit of the Borrower;

 

(i)             Liens on assets of Foreign Subsidiaries securing obligations of
Foreign Subsidiaries;

 

(j)            Liens not otherwise permitted by the foregoing clauses of this
Section 6.01 on assets (other than assets that either (i) constitute Collateral
or (ii) are of the type that would constitute Collateral if the owner of such
assets were a Subsidiary Guarantor and had satisfied the Collateral and
Guarantee Requirement); provided that (x) the aggregate principal amount of Debt
and other obligations secured thereby shall not exceed 17.5% of Consolidated Net
Tangible Assets (determined at the time of incurrence) and (y) the holders of
any Debt secured thereby (or the representative thereof) shall have entered into
a customary collateral cooperation agreement with the Collateral Agent,
reasonably satisfactory to the Collateral Agent, providing for customary access
rights in connection with an enforcement of the Liens on the Collateral granted
pursuant to the Loan Documents; and

 

(k)         Liens granted by the Borrower or any Subsidiary Guarantor pursuant
to the Loan Documents.

 

Section 6.02.  Fundamental Changes.  The Borrower will not (i) consolidate or
merge with or into any other Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any other Person; provided that the
Borrower may permit any corporation to be merged into the Borrower or may
consolidate with or merge into or sell or otherwise (except by lease) dispose of
its assets as an entirety or substantially as an entirety to any solvent
corporation organized under the laws of the United States, any state thereof or
the District of Columbia, which expressly assumes in writing reasonably
satisfactory to the Administrative Agent the due and punctual payment of the
principal of and interest on the Loans and the due and punctual performance of
the obligations of the Borrower hereunder and under any promissory note
delivered pursuant to Section 2.17(d) hereunder, if (x) after giving effect to
such consolidation, merger or other disposition, no Default shall have occurred
and be continuing and (y) any such disposition shall not release the corporation
that originally executed this Agreement as the borrower from its liability as
obligor hereunder or under any promissory note delivered pursuant to
Section 2.17(d) hereunder.

 

97

--------------------------------------------------------------------------------


 

Section 6.03.  Financial Covenant.  The Borrower will not permit the Fixed
Charge Coverage Ratio to be less than 1.00:1.00; provided that compliance with
this Section 6.03 shall be required only at such times as Facility Availability
is less than the greater of (x) 10% of the total aggregate Commitments and
(y) $150,000,000.

 

Section 6.04.  Sale of Receivables.  The Borrower will not, and will not permit
any Credit Party to, sell, transfer, or otherwise dispose of any Receivables
owned by the Borrower or any Credit Party in connection with any financing or
factoring transaction other than (x) in connection with a Permitted Supply Chain
Financing and (y) a sale of Ineligible Receivables in the ordinary course of
business in connection with the collection thereof.

 

ARTICLE 7
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)         the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when the same shall become due, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)         the Borrower shall fail to pay when due any interest on any Loan or
any fee or other amount (except an amount referred to in clause (a)) payable
under any Loan Document, and such failure shall continue unremedied for a period
of five Business Days;

 

(c)          any representation, warranty or certification made or deemed made
by or on behalf of the Borrower in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made
and, if the circumstances giving rise to such false or misleading representation
or warranty are susceptible to being cured in all material respects, such false
or misleading representation or warranty shall not be cured in all material
respects for five days after the earlier to occur of (i) the date on which an
officer of the Borrower shall obtain knowledge thereof or (ii) the date on which
written notice thereof shall have been given to the Borrower by the
Administrative Agent;

 

98

--------------------------------------------------------------------------------


 

(d)         the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.01(a)(i) or (ii), Section 5.01(c),
Section 5.02(c), Sections 5.04 through 5.06, Section 5.09, Section 5.10 or in
Article 6;

 

(e)          the Borrower shall fail to observe or perform (i) any covenant or
agreement contained in Section 5.01(b) or Section 5.02(d) and such failure shall
continue for three days after the earlier of notice of such failure to the
Borrower from the Administrative Agent or knowledge of such failure by an
officer of the Borrower, or (ii) any covenant or agreement contained in
Section 5.01(a)(iii), Sections 5.01(a)(v) through 5.01(a)(viii),
Section 5.02(a) or Section 5.02(b) and such failure shall continue for 10 days
after the earlier of notice of such failure to the Borrower from the
Administrative Agent or knowledge of such failure by an officer of the Borrower;

 

(f)           the Borrower shall fail to observe or perform any provision of any
Loan Document (other than those failures covered by clauses (a), (b), (d) and
(e) of this Article 7) and such failure shall continue for 30 days after the
earlier of notice of such failure to the Borrower from the Administrative Agent
or knowledge of such failure by an officer of the Borrower;

 

(g)          the Borrower or any of its Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due or within any
applicable grace period;

 

(h)         any event or condition occurs that (i) results in acceleration of
the maturity of any Material Debt or (ii) enables or permits the holder or
holders of Material Debt or any trustee or agent on its or their behalf to cause
any Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity but in the case
of any event described in this clause (ii), only after the lapse of a cure
period, equal to the greater of five Business Days or the cure period specified
in the instrument governing such Material Debt;

 

(i)             an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Significant Subsidiaries or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue

 

99

--------------------------------------------------------------------------------


 

undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(j)            the Borrower or any of its Significant Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any the Borrower or any of its
Significant Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(k)         the Borrower or any of its Significant Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(l)             one or more judgments for the payment of money in an aggregate
amount exceeding $100,000,000 shall be rendered against the Borrower or any of
its Significant Subsidiaries and shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
asset of the Borrower or any of its Significant Subsidiaries to enforce any such
judgment;

 

(m)     an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Change;

 

(n)         any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Credit Party not to be, a valid and
perfected Lien on all or a substantial part of the Collateral, with the priority
required by the applicable Security Document, except as a result of (i) a sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) a permitted release of the applicable
Collateral in accordance with the terms of the Loan Documents; or

 

(o)         any Subsidiary Guarantee of a Subsidiary Guarantor shall cease for
any reason to be in full force and effect, unless such Subsidiary Guarantee is
released pursuant to the release provisions contained therein;

 

100

--------------------------------------------------------------------------------


 

then, and (I) in every such event (except an event with respect to the Borrower
described in clause (i) or (j) above above), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii)(A) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower and
(B) apply all payments received on account of the Obligations, subject to
Section 2.25, (x) first, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts payable to the
Administrative Agent (including fees and disbursements and other charges of
counsel to the Administrative Agent payable under Section 9.03) and (y) second,
in accordance with Section 7 of each applicable Security Agreement; and (II) in
the case of any event with respect to the Borrower described in clause (i) or
(j) above above, (i) the Commitments shall automatically terminate and
(ii)(A) the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are waived by the
Borrower and (B) all payments received on account of the Obligations shall,
subject to Section 2.25, be applied by the Administrative Agent (x) first, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts payable to the Administrative Agent (including fees
and disbursements and other charges of counsel to the Administrative Agent
payable under Section 9.03) and (y) second, in accordance with Section 7 of each
applicable Security Agreement.  Additionally, and without limiting the
generality of the foregoing, on each Business Day during a Sweep Period (as
defined in the applicable Security Agreement), the Collateral Agent shall apply
funds on deposit in the Cash Collateral Account in accordance with
Section 5(d) of the applicable Security Agreement.

 

ARTICLE 8
THE AGENTS

 

Section 8.01.  Appointment and Authorization.  Each Lender and LC Issuing Bank
irrevocably appoints and authorizes each Agent to take such action

 

101

--------------------------------------------------------------------------------


 

as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to such Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.  Without limiting the
generality of the foregoing, the Collateral Agent shall have the sole and
exclusive authority to (a) act as collateral agent for the Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein, (b) manage, supervise or otherwise deal with
Collateral and (c) take any enforcement action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, applicable
law or otherwise.  The Collateral Agent alone shall be authorized to determine
whether any Receivables or Inventory constitute Eligible Receivables or Eligible
Inventory, or whether to impose or release any Availability Reserve, which
determinations and judgments, if exercised in good faith, shall exonerate the
Collateral Agent from liability to any Lender, any LC Issuing Bank or other
Person for any error in judgment.

 

Section 8.02.  Administrative Agent and Affiliates.  JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
or LC Issuing Bank and may exercise or refrain from exercising the same as
though it were not the Administrative Agent or the Collateral Agent, and
JPMorgan Chase Bank, N.A. and its affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or affiliate of the Borrower as if it were not the Administrative
Agent or the Collateral Agent hereunder.

 

Section 8.03.  Action by Administrative Agent.

 

(a)   The obligations of each Agent hereunder are only those expressly set forth
herein.  Without limiting the generality of the foregoing, none of the Agents
shall be required to take any action with respect to any Default, except as
expressly provided in Article 7.

 

(b)   The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the LC
Issuing Banks by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (any such chosen electronic
transmission system, the “Approved Electronic Platform”).

 

(c)   Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization

 

102

--------------------------------------------------------------------------------


 

method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the LC Issuing Banks and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders, each of
the LC Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(d)   THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
CREDIT PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM, EXCEPT FOR SUCH
DAMAGES RESULTING FROM SUCH APPLICABLE PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED IN A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.  IN NO EVENT SHALL THE APPLICABLE PARTIES HAVE ANY LIABILITY FOR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE).

 

103

--------------------------------------------------------------------------------


 

(e)   Each of the Lenders, each of the LC Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

 

(f)    Each of the Lenders and each of the LC Issuing Banks agrees that notice
to it specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communication to such Lender
or LC Issuing Bank, as applicable, for purposes of the Loan Documents. Each
Lender and each LC Issuing Bank agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s email address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such email
address.

 

(g)   Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any LC Issuing Bank to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.

 

Section 8.04.  Consultation with Experts.  The Agents may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

Section 8.05.  Liability of Agents.  None of the Agents nor any of their
respective affiliates nor any of their respective directors, officers, agents,
or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or such other number of Lenders as may be expressly required hereunder
or (ii) in the absence of its own gross negligence or willful misconduct.  None
of the Agents nor any of their respective affiliates nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing or
issuance of a Letter of Credit hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower; (iii) the satisfaction of
any condition specified in Article 4, except receipt of items required to be
delivered to an Agent; or (iv) the validity, effectiveness or genuineness of
this Agreement, any promissory note issued pursuant to Section 2.17(d) or any
other instrument or writing furnished in

 

104

--------------------------------------------------------------------------------


 

connection herewith.  No Agent shall incur any liability by acting in reliance
upon any notice, consent, certificate, statement, or other writing (which may be
a Lender wire, telex, facsimile, electronic transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

 

Section 8.06.  Credit Decision.  Each Lender and each LC Issuing Bank
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or LC Issuing Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and LC Issuing Bank also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
LC Issuing Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

Section 8.07.  Successor Administrative Agent.  Any Agent may resign at any time
by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent gives notice of resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
Lender organized or licensed under the laws of the United States, any state
thereof or the District of Columbia and having a combined capital and surplus of
at least $50,000,000.  Upon the acceptance of its appointment as Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent.

 

Section 8.08.  Agents’ Fees.  The Borrower shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and such Agent.

 

Section 8.09.  Sub-Agents and Related Parties.  Each Agent may perform any and
all its duties and exercise its rights and powers by or through one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of the preceding Sections of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent

 

105

--------------------------------------------------------------------------------


 

and any such sub-agent, and shall apply to activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent hereunder.

 

Section 8.10.  Other Agents.  Nothing in this Agreement shall impose any duty or
liability whatsoever on any Agent (other than the Administrative Agent or the
Collateral Agent) in its capacity as an Agent.

 

Section 8.11.  Collateral and Guarantee Matters. Each Secured Party irrevocably
authorizes and instructs the Collateral Agent to do the following:

 

(a)   release any Lien on any property granted to or held by Collateral Agent
under any Loan Document (i) upon the satisfaction of the Release Conditions,
(ii) that is sold or transferred or to be sold or transferred as part of or in
connection with any sale, transfer or other disposition not prohibited by the
Loan Documents to a Person that is not a Credit Party (including release of any
Collateral subject to a Permitted Supply Chain Financing), (iii) that does not
constitute (or ceases to constitute) Collateral, (iv) if the property subject to
such Lien is owned by a Subsidiary Guarantor, upon the release of such
Subsidiary Guarantor from its guarantee otherwise in accordance with the Loan
Documents, (v) otherwise in accordance with Section 12 of the Borrower Security
Agreement (or the corresponding provision of any other Security Agreement) or
(vi) if approved, authorized or ratified in writing by the percentage of Lenders
required by Section 9.02; and

 

(b)   release any Subsidiary Guarantor from its guarantee of the Secured
Obligations (i) upon the consummation of any permitted transaction or series of
related transactions if as a result thereof such Subsidiary Guarantor ceases to
be a Subsidiary of the Borrower and/or (ii) upon the satisfaction of the Release
Conditions.

 

Section 8.12.  Secured Parties.  By accepting the benefits of the Security
Document, each Secured Party, regardless of whether a signatory to this
Agreement, shall be deemed to have agreed to the terms contained in this
Article 8 and in Section 11 of the Borrower Security Agreement (and any
corresponding provision in any other Security Agreement).

 

Section 8.13.  Certain ERISA Matters.

 

(a)   Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their

 

106

--------------------------------------------------------------------------------


 

respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any Subsidiary, that at least one of the following is
and will be true:

 

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

 

(ii)   the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)   In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the

 

107

--------------------------------------------------------------------------------


 

immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any
Subsidiary, that:

 

(i)    none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)   the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)   no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for

 

108

--------------------------------------------------------------------------------


 

investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)   The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or other electronic means, as follows:

 

(i)    if to the Borrower, to it at 600 Grant Street, 61st Floor, Pittsburgh,
Pennsylvania 15219, Attention of Treasurer and Chief Risk Officer (Facsimile
No. (412) 433-1167), with a copy to the Borrower, to it at 600 Grant Street,
Room 1874, Pittsburgh, Pennsylvania 15219, Attention of the Manager — Corporate
Finance (Facsimile No.(412) 433-2222);

 

(ii)   if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops 2 Floor 3, Newark, Delaware 19713-2107, attention of Robert
Madak (Tel: (302) 634-1392; Email: robert.madak@jpmorgan.com); with a copy to
(i) Peter Predun, 383

 

109

--------------------------------------------------------------------------------


 

Madison Avenue, FL 24, New York, New York 10179 (Facsimile: (212) 270-5100;
Email: peter.predun@jpmorgan.com) and (ii) Anna Filipovich, 383 Madison Avenue,
FL 24, New York, New York 10179 (Email: anna.filipovich@jpmorgan.com);

 

(iii)  if to the Collateral Agent, to JPMorgan Chase & Co., CIB DMO WLO, Mail
code NY1-C413, 4 CMC, Brooklyn, NY, 11245-0001, United States (Email:
ib.collateral.services@jpmchase.com); with a copy to (i) Peter Predun, 383
Madison Avenue, FL 24, New York, New York 10179 (Facsimile: (212) 270-5100;
Email: peter.predun@jpmorgan.com) and (ii) Anna Filipovich, 383 Madison Avenue,
FL 24, New York, New York 10179 (Email: anna.filipovich@jpmorgan.com); Borrowing
Base Certificates shall also be sent, to (i) ib.cbc@jpmchase.com and
(ii) brittany.s.stark@jpmorgan.com;

 

(iv)  if to JPMorgan Chase Bank, N.A. as LC Issuing Bank, to it at JPMorgan
Chase Bank, N.A., 10420 Highland Manor Dr. 4th Floor, Tampa, FL 33610,
Attention: Standby LC Unit, (Facsimile: 856-294-5267; Email:
gts.ib.standby@jpmchase.com); with a copy to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Rd., NCC5 / 1st Floor, Newark, DE 19713, Attention: Loan &
Agency Services Group;

 

(v)   if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

(b)   The Administrative Agent, the Collateral Agent, or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

(c)   Any party hereto may change its address, telecopy number or email address
for notices and other communications hereunder by notice to the Administrative
Agent and the Borrower.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement will be deemed to
have been given on the date of receipt.

 

Section 9.02.  Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the

 

110

--------------------------------------------------------------------------------


 

Lender Parties under the Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, neither the making of a Loan
nor the issuance, amendment, renewal or extension of a Letter of Credit shall be
construed as a waiver of any Default, regardless of whether any Lender Party had
notice or knowledge of such Default at the time.

 

(b)         Except as otherwise provided in Section 2.15(e) or Section 2.19(b),
no Loan Document or provision thereof may be waived, amended or modified except,
in the case of this Agreement, by an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or, in the case of any other Loan
Document, by an agreement or agreements in writing entered into by the parties
thereto with the consent of the Required Lenders; provided that no such
agreement shall:

 

(i)             increase the Commitment of any Lender without its written
consent;

 

(ii)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fee payable hereunder,
without the written consent of each Lender Party affected thereby;

 

(iii)       postpone the maturity of any Loan, or the required date of any
mandatory payment of principal (including pursuant to Section 2.11(b)), or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fee payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender Party affected thereby;

 

(iv)      change (x) the definition of “Percentage” or Section 2.23 hereof or
(y) with respect to any Security Agreement, the definition of “Additional
Secured Obligations”, “Secured Bi-Lateral Letter of Credit Obligations”,
“Secured Cash Management Obligations”, “Secured Derivative Obligations” or
“Secured Vendor Financing Obligations” (or any component definitions used in the
foregoing) or Section 7(a) or 7(b) of such Security Agreement, in each case,
without the written consent of each Lender adversely affected thereby;

 

111

--------------------------------------------------------------------------------


 

(v)   change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender;

 

(vi)  except as otherwise expressly permitted pursuant to the applicable
Security Agreement, release all or substantially all of the Collateral from the
Transaction Liens, without the written consent of each Lender;

 

(vii) (A) increase the advance rate percentages used in the definitions of
“Available Inventory” and “Available Receivables” without the written consent of
each Lender, or (B) change standards of eligibility from those specified herein
in a manner that causes the Borrowing Base to be increased without the written
consent of Lenders having aggregate Credit Exposures representing at least 75%
of the sum of all Credit Exposures at such time;

 

(viii) unless signed by a Designated Lender or its Designating Lender, subject
such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Lenders are similarly affected); or

 

(ix)  except as otherwise expressly permitted pursuant to the terms of the Loan
Documents, release any Subsidiary Guarantor, without the written consent of the
Collateral Agent and the Required Lenders; and

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent or any LC Issuing Bank without its prior
written consent; and provided further that neither (x) a reduction or
termination of Commitments pursuant to Section 2.09 or 2.18, nor (y) an increase
in Commitments pursuant to Section 2.15, constitutes an amendment, waiver or
modification for purposes of this Section 9.02.

 

(c)          Notwithstanding the foregoing, if the Required Lenders enter into
or consent to any waiver, amendment or modification pursuant to subsection
(b) of this Section, no consent of any other Lender will be required if, when
such waiver, amendment or modification becomes effective, (i) the Commitment of
each Lender not consenting thereto terminates and (ii) all amounts owing to it
or accrued for its account hereunder are paid in full.

 

(d)         Notwithstanding the foregoing, Subsidiary Guarantee Agreements shall
be terminated and Collateral shall be released from the Transaction Liens

 

112

--------------------------------------------------------------------------------


 

from time to time as necessary to effect any sale of assets (including the sale
of a Subsidiary Guarantor) permitted by the Loan Documents, and the
Administrative Agent shall (at the Borrower’s expense) execute and deliver all
release documents reasonably requested to evidence such release.

 

Section 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Arrangers, the Administrative Agent and their respective Affiliates, including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP,
special counsel for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of the Loan Documents and any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any LC Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by any Lender
Party, including the fees, charges and disbursements of any counsel for any
Lender Party, in connection with the enforcement or protection of its rights in
connection with the Loan Documents (including its rights under this Section),
the Letters of Credit or the Loans, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Letters of Credit or the Loans.

 

(b)         The Borrower shall indemnify each of the Lender Parties and their
respective Related Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Financing
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an LC Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not comply with the terms
of such Letter of Credit, as determined in accordance with Section 2.16(g)),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Borrower or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing, whether based on

 

113

--------------------------------------------------------------------------------


 

contract, tort or any other theory and regardless whether any Indemnitee is a
party thereto; provided that (i) such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (or of any of such Indemnitee’s Related Parties
acting at the direction of such Indemnitee); (ii) such indemnity shall not be
available to any Indemnitee for losses, claims, damages, liabilities or related
expenses arising out of a proceeding in which such Indemnitee and the Borrower
are adverse parties involving a material breach by an Indemnitee to the extent
that the Borrower prevails on the merits, as determined by a court of competent
jurisdiction in a final and non-appealable judgment (it being understood that
nothing in this Agreement shall preclude a claim or suit by the Borrower against
any Indemnitee for such Indemnitee’s failure to perform any of its obligations
to the Borrower under the Loan Documents); (iii) the Borrower shall not, in
connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (x) by mutual agreement of the Administrative
Agent and the Borrower or (y) if no such agreement has been reached following
the Administrative Agent’s good faith consultation with the Borrower with
respect thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower (x) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (y) an opportunity to consult from time to time
with such Indemnitee regarding defensive measures and potential settlement; and
(v) the Borrower shall not be obligated to pay the amount of any settlement
entered into without its written consent (which consent shall not be
unreasonably withheld or delayed). In the case of an investigation, litigation
or proceeding to which the indemnity in this Section applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, its equity holders or creditors or an Indemnitee,
whether or not an Indemnitee is otherwise a party thereto and whether or not any
of the transactions contemplated hereby are consummated.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to any Agent or any LC Issuing Bank under subsection (a) or (b) of
this Section, each Lender severally agrees to pay to such Agent or such LC
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is

 

114

--------------------------------------------------------------------------------


 

sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent or such LC Issuing Bank in
its capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based on its share of the sum of the total Credit Exposures.

 

(d)         To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except for such damages resulting from such
Indemnitee’s gross negligence or willful misconduct as determined in a final
judgment of a court of competent jurisdiction and (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e)          All amounts due under this Section shall be payable within five
Business Days after written demand therefor.

 

Section 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any LC Issuing Bank that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(except the parties hereto, their respective successors and assigns permitted
hereby (including any Affiliate of any LC Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly provided herein, the Related Parties of the Lender
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)         Any Lender may assign to one or more assignees (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of any Commitment it has at the time and any Loans at the time
owing to it); provided that:

 

115

--------------------------------------------------------------------------------


 

(i)             except in the case of an assignment to a Lender or a Lender
Affiliate, the Borrower must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;

 

(ii)          the Administrative Agent must give its prior written consent
(which consent shall not be unreasonably withheld or delayed);

 

(iii)       each LC Issuing Bank must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed);

 

(iv)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(v)         unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000; provided that this clause (v) shall not apply to an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans;

 

(vi)      the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment or (y) to the extent applicable, an
agreement incorporating as Assignment by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment are participants, in each case together with a processing and
recordation fee of $3,500; provided that no such recordation fee shall be
payable upon an assignment pursuant to Section 2.24; and

 

(vii)   the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire; and

 

provided further that any consent of the Borrower otherwise required under this
subsection shall not be required if an Event of Default has occurred and is
continuing.  Subject to acceptance and recording thereof pursuant to subsection

 

116

--------------------------------------------------------------------------------


 

(d) of this Section, from and after the effective date specified in each
Assignment, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.20, 2.21, 2.22 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

 

(c)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment delivered to it and a register for the recordation of the names
and addresses of the Lenders, their respective Commitments and the principal
amounts of the Loans and LC Disbursements owing to each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive (absent manifest error), and the parties hereto may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any party hereto at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)         Upon its receipt of (x) a duly completed Assignment executed by an
assigning Lender and an assignee or (y) to the extent applicable, an agreement
incorporating as Assignment by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and the parties to the Assignment
are participants, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable pursuant to, subsection (b) of this
Section and any written consent to such assignment required by subsection (b) of
this Section, the Administrative Agent shall accept such Assignment and record
the information contained therein in the Register.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subsection.

 

(e)          Any Lender may, without the consent of the Borrower or any other
Lender Party, sell participations to one or more banks or other entities (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or

 

117

--------------------------------------------------------------------------------


 

Subsidiaries) (“Participants”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of the first proviso to
Section 9.02(b) that affects such Participant.  Subject to subsection (f) of
this Section, each Participant shall be entitled to the benefits of Sections
2.20, 2.21 and 2.22 (subject to the requirements and limitations therein,
including the requirements under Section 2.22(f) (it being understood that the
documentation required under Section 2.22(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.23(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

118

--------------------------------------------------------------------------------


 

(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.20 or 2.22 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.22 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.22(f) as though it were a Lender.

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or a central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 9.05.  Designated Lenders.  (a) Subject to the provisions of this
Section 9.05(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Loans to be made by such Lender
pursuant to this Agreement; provided that such designation shall not be
effective unless the Borrower and the Administrative Agent consent thereto. 
When a Lender and its Eligible Designee shall have signed an agreement
substantially in the form of Exhibit H hereto and the Borrower and the
Administrative Agent shall have signed their respective consents thereto, such
Eligible Designee shall become a Designated Lender for purposes of this
Agreement.  The Designating Lender shall thereafter have the right to permit
such Designated Lender to provide all or a portion of the loans to be made by
such Designating Lender pursuant to Section 2.01 and the making of such Loans or
portions thereof shall satisfy the obligation of the Designating Lender to the
same extent, and as if, such Loans or portion thereof were made by the
Designating Lender.  As to any Loans or portion thereof made by it, each
Designated Lender shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Agreement and otherwise; provided that
(x) its voting rights under this Agreement shall be exercised solely by its
Designating Lender and (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of its obligations
under this Agreement, including its obligations in respect of the Loans or
portion thereof made by it. No additional promissory note shall be required to
evidence Loans or portions thereof made by a Designated Lender; and the
Designating Lender shall be deemed to hold any promissory note issued pursuant

 

119

--------------------------------------------------------------------------------


 

to Section 2.17(d) as agent for its Designated Lender to the extent of the Loans
or portion thereof funded by such Designated Lender.  Each Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and other communications on its behalf. Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Administrative
Agent shall be responsible for any Designating Lender’s application of such
payments.  In addition, any Designated Lender may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent,
assign all or portions of its interest in any Loans to its Designating Lender or
to any financial institutions consented to by the Borrower and the
Administrative Agent providing liquidity and/or credit facilities to or for the
account of such Designated Lender to support the funding of Loans or portions
thereof made by such Designated Lender and (ii) disclose on a confidential basis
any non-public information relating to its Loans or portions thereof to any
rating agency, commercial paper dealer or provider of any guarantee, surety,
credit or liquidity enhancement to such Designated Lender.

 

(b)         Each party to this Agreement agrees that it will not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceeding under any federal or state bankruptcy or similar
law, for one year and a day after all outstanding senior indebtedness of such
Designated Lender is paid in full.  The Designating Lender for each Designated
Lender agrees to indemnify, save, and hold harmless each other party hereto for
any loss, cost, damage, and expense arising out of its inability to institute
any such proceeding against such Designated Lender.  This Section 9.05(b) shall
survive the termination of this Agreement.

 

Section 9.06.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or accrued
interest on any Loan or any fee or other amount payable hereunder is outstanding
and unpaid or any Letter of Credit is outstanding or any Commitment has not
expired or terminated.  The provisions of Sections 2.20, 2.21, 2.22 and 9.03 and

 

120

--------------------------------------------------------------------------------


 

Article 8 shall survive and remain in full force and effect regardless of the
consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 9.07.  Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to any Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 9.08.  Severability.  If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

 

Section 9.09.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Lender may have.

 

Section 9.10.  Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)         Each party to this Agreement irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme

 

121

--------------------------------------------------------------------------------


 

Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any relevant
appellate court, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to any Loan Document against another party or its properties in the
courts of any jurisdiction with respect to enforcement of judgments or actions
taken in respect of the Collateral.

 

(c)          Each party irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in subsection
(b) of this Section.  Each party hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of any such suit, action, or proceeding in any such court.

 

(d)         Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01.  Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE CASE OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

122

--------------------------------------------------------------------------------


 

Section 9.12.  Headings.  Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

Section 9.13.  Confidentiality.  Each Lender Party agrees to maintain the
confidentiality of the Information (hereinafter defined), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(after, to the extent feasible, giving the Borrower an opportunity to lawfully
object to such production), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of any right
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) any rating agency when required by it or (iv) the CUSIP
Bureau or any similar organization, (g) with the consent of the Borrower or
(h) to the extent such Information either (i) becomes publicly available other
than as a result of a breach of this Section or (j) becomes available to any
Lender Party on a non-confidential basis from a source other than the Borrower. 
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to any Lender Party on a non-confidential basis
prior to disclosure by the Borrower (it being understood, for the avoidance of
doubt, that “Information” shall exclude any information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry); provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.

 

Section 9.14.  USA PATRIOT Act Notice.  Each Lender (whether a party hereto on
the date hereof or hereafter) and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. No. 107-56 (signed

 

123

--------------------------------------------------------------------------------


 

into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the USA PATRIOT Act and to provide notice of these
requirements, and this notice shall satisfy such notice requirements of the USA
PATRIOT Act.

 

Section 9.15.  No Fiduciary Duty.  The Borrower agrees that in connection with
all aspects of the Loans and Letters of Credit contemplated by this Agreement
and any communications in connection therewith, the Borrower and its
Subsidiaries, on the one hand, and the Agents, the Lenders, the LC Issuing Banks
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Agents, the Lenders, the LC Issuing Banks or their Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.  The Borrower acknowledges that the Agents, the Lenders, the LC
Issuing Banks and their Affiliates may have economic interests that conflict
with those of the Borrower and its Subsidiaries and Affiliates.

 

Section 9.16.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in

 

124

--------------------------------------------------------------------------------


 

lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature pages follow]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year set
forth in the first paragraph of this Agreement.

 

 

UNITED STATES STEEL CORPORATION

 

By:

/s/ Arne S. Jahn

 

 

Name: Arne S. Jahn

 

 

Title: Treasurer & Chief Risk Officer

 

 

Website Address:                                               www.ussteel.com

 

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, LC Issuing Bank,

Collateral Agent and Lender

 

 

 

 

 

By:

/s/ Peter S. Predun

 

 

Name:

Peter S. Predun

 

 

Title:

Executive Director

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.

 

 

 

 

 

By:

/s/ Matthew Bourgeois

 

 

Name:

Matthew Bourgeois

 

 

Title:

Senior Vice President

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name:

Craig Malloy

 

 

Title:

Director

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Jake Elliot

 

 

Name:

Jake Elliot

 

 

Title:

Authorized Signatory

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Joseph McElhinny

 

 

Name:

Joseph McElhinny

 

 

Title:

Vice President

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

Citizens Bank of Pennsylvania

 

 

 

 

 

By:

/s/ A. Paul Dawley

 

 

Name:

A. Paul Dawley

 

 

Title:

Vice President

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ John D. Toronto

 

 

Name:

John D. Toronto

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Szymon Ordys

 

 

Name:

Szymon Ordys

 

 

Title:

Authorized Signatory

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA

 

 

 

 

 

By:

/s/ Josh Rosenthal

 

 

Name:

Josh Rosenthal

 

 

Title:

Authorized Signatory

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank

 

 

 

 

 

 

By:

/s/ Pavo Hrkac

 

 

Name:

Pavo Hrkac

 

 

Title:

Vice President

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Brendan Mackay

 

 

Name:

Brendan Mackay

 

 

Title:

Vice President and Director

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

By:

/s/ William M. Feathers

 

 

Name:

William M. Feathers

 

 

Title:

Director

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank, N.A.

 

 

 

 

 

By:

/s/ Quinn Heiden

 

 

Name:

Quinn Heiden

 

 

Title:

Director

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

Commerzbank AG, New York Branch

 

 

 

 

 

By:

/s/ Pedro Bell

 

 

Name:

Pedro Bell

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Mark Coglitore

 

 

Name:

Mark Coglitore

 

 

Title:

Associate

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

The Huntington National Bank, a national
banking association

 

 

 

 

 

 

 

By:

/s/ Roger F. Reeder

 

 

Name:

Roger F. Reeder

 

 

Title:

Vice President

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ING Capital LLC

 

 

 

 

 

By:

/s/ Jean Grasso

 

 

Name:

Jean Grasso

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Jeff Chu

 

 

Name:

Jeff Chu

 

 

Title:

Vice President

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

240,000,000

 

Bank of America, N.A.

 

$

150,000,000

 

Barclays Bank PLC

 

$

150,000,000

 

Wells Fargo Bank, National Association

 

$

150,000,000

 

PNC Bank, National Association

 

$

80,000,000

 

Citizens Bank of Pennsylvania

 

$

80,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

80,000,000

 

Goldman Sachs Bank USA

 

$

80,000,000

 

Morgan Stanley Bank, N.A.

 

$

80,000,000

 

SunTrust Bank

 

$

80,000,000

 

Citibank, N.A.

 

$

80,000,000

 

The Bank of New York Mellon

 

$

50,000,000

 

BMO Harris Bank, N.A.

 

$

50,000,000

 

Commerzbank AG, New York Branch

 

$

50,000,000

 

The Huntington National Bank

 

$

50,000,000

 

ING Capital LLC

 

$

50,000,000

 

Total

 

$

1,500,000,000.00

 

 

--------------------------------------------------------------------------------


 

LC COMMITMENT SCHEDULE

 

LC Issuing Bank

 

LC Commitment Amount

 

JPMorgan Chase Bank, N.A.

 

$

35,000,000

 

Bank of America, N.A.

 

$

35,000,000

 

Wells Fargo Bank, National Association

 

$

35,000,000

 

Barclays Bank PLC

 

$

35,000,000

 

PNC Bank, National Association

 

$

35,000,000

 

Citizens Bank of Pennsylvania

 

$

35,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

35,000,000

 

Morgan Stanley Bank, N.A.

 

$

35,000,000

 

SunTrust Bank

 

$

35,000,000

 

Citibank, N.A.

 

$

35,000,000

 

Total

 

$

350,000,000

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

 

 

Level I

 

Level II

 

Base Rate Margin

 

0.25

%

0.50

%

Euro-Dollar Margin

 

1.25

%

1.50

%

 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

 

“Average Availability” on any day is an amount equal to the quotient of (i) the
sum of the end of day Facility Availability for each day during the most
recently ended fiscal quarter, divided by (ii) the number of days in such fiscal
quarter, all as determined by the Administrative Agent.

 

“Level I Pricing” applies for any day if, on such day, Reference Availability is
equal to or greater than 30% of the Commitments.

 

“Level II Pricing” applies for any day if, on such day, Reference Availability
is less than 30% of the Commitments.

 

“Pricing Level” refers to the determination of which of Level I or Level II
Pricing applies for any day.  Pricing Levels are referred to in ascending order,
e.g. Level I Pricing is the lowest Pricing Level and Level II Pricing is the
highest Pricing Level.

 

“Reference Availability” on any day is an amount equal to the lesser of (i)
Average Availability as determined on such day and (ii) end of day Facility
Availability calculated for the last day of the then most recently ended fiscal
quarter.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

SUBSIDIARY GUARANTORS

 

Subsidiary Guarantor

 

Jurisdiction

 

U. S. Steel Seamless Tubular Operations, LLC

 

Texas

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

QUALIFIED PARENTS

 

“[***]”

 

--------------------------------------------------------------------------------


 

Schedule 2.16
Existing Letters of Credit

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.01
Additional Monthly Financial Information

 

 

 

January

 

February

 

March

 

April

 

May

 

June

 

July

 

August

 

September

 

October

 

November

 

December

 

YTD

 

Shipments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Avg Proceeds $/Ton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raw Steel Production

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raw Steel % Capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6.01
Existing Liens

 

Lease Agreement dated as of December 1, 1988 between Wachovia Bank, National
Association, formerly known as First Union National Bank, as successor to
Meridian Trust Company, Owner Trustee, as Lessor and United States Steel
Corporation, the successor by merger to USX Corporation as Lessee (Fairfield
Caster).

 

Collateral Agreement, dated as of May 10, 2016, by and among United States Steel
Corporation, certain of its subsidiaries and U.S. Bank National Association, as
collateral agent.

 

--------------------------------------------------------------------------------